      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 1 of 81



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION

 CHARLES HARMON, BRIAN COBLE,
 ASUR VALLEJOS, DAVID LAWRENCE,
 individually and as representatives of a
 class of participants and beneficiaries of the     Civil Action No.
 Shell Provident Fund 401(k) Plan,
                                                    COMPLAINT—CLASS ACTION
                            Plaintiffs,
 v.                                                 JURY TRIAL DEMANDED

 SHELL OIL COMPANY, CYNTHIA A.P.
 DEERE, SCOTT G. BALLARD, PAUL
 GOODFELLOW, RHOMAN J. HARDY,
 EILEEN M. PERILLO, CHRISTOPHER B.
 RICE, SUSAN M. WARD, GLENN T.
 WRIGHT, FIDELITY INVESTMENTS
 INSTITUTIONAL OPERATIONS
 COMPANY, INC., FMR LLC, FIDELITY
 BROKERAGE SERVICES LLC, FIDELITY
 PERSONAL AND WORKPLACE
 ADVISORS LLC, FIDELITY
 INVESTMENTS LIFE INSURANCE
 COMPANY, FIDELITY PERSONAL
 TRUST COMPANY FSB, AND ALL
 OTHER UNKNOWN PLAN
 ADMINISTRATORS AND TRUSTEES OF
 THE SHELL PROVIDENT FUND FROM
 2014 TO THE PRESENT.

                            Defendants.

   1. Plaintiffs Charles Harmon, Brian Coble, David Lawrence, and Asur Vallejos

individually and as representatives of a class of participants and beneficiaries of the

Shell Provident Fund 401(k) Plan (the “Plan”), bring this action under 29 U.S.C.

§1132(a)(2) and (3) on behalf of the Plan against Defendants Shell Oil Company,

Cynthia A.P. Deere, Scott G. Ballard, Paul Goodfellow, Rhoman J. Hardy, Eileen M.


                                           1
        Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 2 of 81



Perillo, Christopher B. Rice, Susan M. Ward, Glenn T. Wright, all other unknown

plan administrators and trustee of the Shell Provident Fund 401(k) Plan from

January 1, 2014 to the present, (collectively “Shell Defendants”), FMR LLC, Fidelity

Investment Institutional Operations Company, Inc., Fidelity Brokerage Services

LLC, Fidelity Personal and Workplace Advisors LLC, Fidelity Investment Life

Insurance Company, and Fidelity Personal Trust Company FSB, (collectively

“Fidelity Defendants”) for violations of ERISA’s1 fiduciary duties and prohibited

transactions rules.

      2. ERISA’s fiduciary duty is ““the highest known to law.” Sommers Drug Stores

Co. Employee Profit Sharing Tr. v. Corrigan Enterprises, Inc., 793 F.2d 1456, 1468

(5th Cir. 1986) (quoting Donovan v. Bierwirth, 680 F.2d 263, 272 n. 8 (2d Cir.

1982)). The Plan’s fiduciaries, including Defendants, are obligated to act for the

exclusive benefit of participants and beneficiaries and to ensure that Plan expenses

are reasonable and the Plan’s investments are prudent.

      3. The marketplace for retirement plan services is established and competitive.

Multi-billion-dollar-defined contribution plans, like the Plan, have tremendous

bargaining power to obtain high-quality, low-cost administrative, managed account,

and investment management services. But instead of using the Plan’s bargaining

power to benefit participants and beneficiaries, Shell Defendants allowed

unreasonable expenses to be charged to participants for administration of the Plan

and managed account services, failed to even monitor numerous funds in the Plan



1   The Employee Retirement Income Security Act, 29 U.S.C. §§1001–1461.

                                                 2
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 3 of 81



at all, and retained poorly performing investments that similarly situated

fiduciaries removed from their plans.

   4. Even worse, Shell Defendants allowed the Fidelity Defendants to use Plan

participants’ highly confidential data, including social security numbers, financial

assets, investment choices, and years of investment history to aggressively market

lucrative non-Plan retail financial products and services, which enriched Fidelity

Defendants at the expense of participants’ retirement security.

   5. To remedy these breaches of duty, Plaintiffs, individually and as

representatives of a class of participants and beneficiaries of the Plan, bring this

action on behalf of the Plan under 29 U.S.C. §1132(a)(2) and (3) to enforce

Defendants’ personal liability under 29 U.S.C. §1109(a) to make good to the Plan all

losses resulting from each breach of fiduciary duty and to restore to the Plan profits

made through Shell and Fidelity Defendants’ use of Plan assets. In addition,

Plaintiffs seek such other equitable or remedial relief for the Plan as the Court may

deem appropriate.

                          JURISDICTION AND VENUE

   6. This Court has exclusive jurisdiction over the subject matter of this action

under 29 U.S.C. §1132(e)(1) and 28 U.S.C. §1331 because it is an action under 29

U.S.C. §1132(a)(2) and (3).

   7. This District is the proper venue for this action under 29 U.S.C. §1132(e)(2)

and 28 U.S.C. §1391(b) because it is the district in which the subject Plan is

administered, where at least one of the alleged breaches took place, and where at

least one defendant resides.
                                           3
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 4 of 81



                                     PARTIES

                     The Shell Provident Fund 401(k) Plan

   8. The Plan is a defined contribution, individual account, employee pension

benefit plan under 29 U.S.C. §1002(2)(A) and §1002(34).

   9. The Plan is established and maintained under a written document in

accordance with 29 U.S.C. §1102(a)(1).

   10. The Plan provides for retirement income for eligible employees of Shell Oil

Company. Employees are immediately eligible to participate in the Plan on the first

day after the first hour of employment.

   11. A participant’s retirement income depends upon contributions from each

employee, employer matching contributions, and from the performance of the Plan’s

investment options, net of fees and expenses.

   12. The Plan has a massive amount of participants’ retirement assets at stake,

representing the retirement income of a large number of participants and retirees.

As of December 31, 2014, the Plan had $10.5 billion in assets and 36,898

participants with account balances. It is one of the largest defined contribution

plans in the United States, ranking in the largest 1/100th of all defined contribution

plans based on total plan assets that filed a Form 5500 with the Department of

Labor, which is a required filing by defined contribution plans governed by ERISA.

Plans of such great size are commonly referred to as “jumbo plans” or “mega plans”.

                                     Plaintiffs

   13. Charles Harmon resides in Liberty, Texas, and is a participant in the Plan

under 29 U.S.C. §1002(7) because he and his beneficiaries are or may become

                                          4
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 5 of 81



eligible to receive benefits under the Plan. Mr. Harmon invested in the Plan’s

LifePath 2025 Retirement fund.

   14. Brian Coble resides in Seattle, Washington, and is a participant in the Plan

under 29 U.S.C. §1002(7) because he and his beneficiaries are or may become

eligible to receive benefits under the Plan. Mr. Coble utilized managed account

services provided by Financial Engines in the Plan. Mr. Coble invested in the Mid-

Cap Equity Index Fund, BlackRock EAFE Equity Index Fund, Emerging Markets

Index Fund, U.S. Equity Index, U.S. Equity Market Fund, U.S. Debt Index, Mr.

Lawrence invested in imprudent investments in the Plan that went unmonitored by

Plan fiduciaries, including, but not limited to, Fidelity Low-Priced Stock Fund and

Fidelity U.S. Bond Index Fund.

   15. David Lawrence is a current Shell employee residing in, Martinez, California

and is a participant in the Plan under 29 U.S.C. §1002(7) because he and his

beneficiaries are or may become eligible to receive benefits under the Plan. Mr.

Lawrence utilized managed account services provided by Financial Engines in the

Plan. Mr. Lawrence invested in numerous imprudent investments in the Plan that

went wholly unmonitored by Plan fiduciaries, including, but not limited to, Fidelity

Select Defense and Aerospace Portfolio, Fidelity Select IT Services Portfolio,

Fidelity Select Biotech Portfolio, Fidelity Real Estate Investment Portfolio, Fidelity

Mortgage Securities Fund, Fidelity Corporate Bond Fund, Fidelity Long-Term

Treasury Bond Index, Fidelity Puritan Fund, Fidelity Emerging Markets Index

Fund, Fidelity International Index Fund, Fidelity Total International Index Fund,



                                          5
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 6 of 81



Fidelity Total Market Index Fund, Fidelity Growth Company Commingled Pool,

Fidelity Blue Chip Growth Commingled Pool, and the Morgan Stanley Institutional

Fund, Inc. Growth Portfolio.

   16. Asur Vallejos is a former Shell employee and resides in, Lake Elsinore,

California and is a participant in the Plan under 29 U.S.C. §1002(7) because he and

his beneficiaries are or may become eligible to receive benefits under the Plan.

                                    Defendants

   17. Shell Oil Company is a corporation with its office and principal place of

business in Houston, Texas and incorporated in Delaware. Shell Oil Company is the

Plan sponsor under 29 U.S.C. §1002(16). Shell Oil Company is also the employer of

certain of the other Plan fiduciaries. As alleged herein, Shell Oil Company is a

fiduciary under 29 U.S.C. §1002(21)(A) because it exercises discretionary authority

or discretionary control respecting management of the Plan, exercises authority or

control respecting management or disposition of Plan assets, or has discretionary

authority or discretionary responsibility in the administration of the Plan.

   18. According to the Plan’s Summary Plan Descriptions, the Plan is administered

by the Plan Administrator and Trustees. The Plan Administrator and the Trustees

each have authority to control and manage the operation and administration of the

plan, and discretion to interpret plan provisions. The Plan Administrator and

Trustees are all Shell employees.

   19. The Plan’s administrator is currently Cynthia A.P. Deere, a Shell executive.




                                          6
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 7 of 81



   20. The Plan’s Trustees are Scott G. Ballard, Paul Goodfellow, Rhoman J. Hardy,

Eileen M. Perillo, Christopher B. Rice, Susan M. Ward and Glenn T. Wright. All

Trustees are Shell employees and, upon information and belief, Shell executives.

   21. As alleged herein, the Plan Administrator and Trustees are fiduciaries to the

Plan because they exercised discretionary authority or discretionary control

respecting the management of the Plan or exercised authority or control respecting

the management or disposition of its assets, and have discretionary authority or

discretionary responsibility in the administration of the Plan. 29 U.S.C.

§1002(21)(A)(i) and (iii).

   22. Because the specific action taken by each Shell Defendant is not divulged to

Plan participants and is not otherwise publicly known, Plaintiffs cannot fully allege

specifically how each Shell Defendant acted as described herein, and therefore refer

to Shell Defendants collectively herein, unless otherwise specified.

   23. Fidelity Investments Institutional Operations Company Inc. (“FIIOC”) is a

corporation with its office and principal place of business in Covington, Kentucky

and incorporated in Massachusetts. FIIOC is the Plan’s recordkeeper. As alleged

herein, FIIOC exercises authority or control respecting management or disposition

of Plan assets under 29 U.S.C. §1002(21)(A)(i).

   24. FMR, LLC is a corporation with its office and principal place of business in

Boston, Massachusetts and incorporated in Delaware.

   25. Fidelity Brokerage Services LLC is a corporation with its office and principal

place of business in Rhode Island and incorporated in Delaware.



                                          7
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 8 of 81



   26. Fidelity Personal and Workplace Advisors LLC is, upon information and

belief, a corporation with its principal place of business and incorporated in

Massachusetts.

   27. Fidelity Investments Life Insurance Company is a corporation with its

principal place of business in Rhode Island and, upon information and belief,

incorporated in Utah.

   28. Fidelity Personal Trust Company, FSB is a federal savings bank with, upon

information and belief, its principal place of business in New Hampshire.

   29. FIIOC, Fidelity Brokerage Services LLC, Fidelity Personal and Workplace

Advisors LLC, Fidelity Investments Life Insurance Company and Fidelity Personal

Trust Company, FSB are all wholly-owned subsidiaries of FMR, LLC. Upon

information and belief, all Fidelity entities named herein share 10 percent of more

of their profits with FMR, LLC. Collectively, FMR, LLC and all wholly-owned

subsidiaries named herein are referred to as “Fidelity Defendants.”

   30. As alleged herein, Fidelity Defendants are parties in interest with respect to

the Plan.

   31. As alleged herein, the Fidelity Defendants worked in concert to appropriate

and use sensitive, highly confidential Plan participant data to solicit the purchase of

nonplan retail financial product and services for its own benefit.

                        ERISA’S FIDUCIARY STANDARDS

   32. ERISA imposes strict fiduciary duties of loyalty and prudence upon the Shell

Defendants and FIIOC as fiduciaries of the Plan. 29 U.S.C. §1104(a)(1). The statute

states, in relevant part, that:
                                           8
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 9 of 81



   [A] fiduciary shall discharge his duties with respect to a plan solely in the

   interest of the participants and beneficiaries and –

      (A)     for the exclusive purpose of

              (i)    providing benefits to participants and their beneficiaries; and

              (ii)   defraying reasonable expenses of administering the plan;

      [and]

      (B)     with the care, skill, prudence, and diligence under the circumstances

   then prevailing that a prudent man acting in a like capacity and familiar with

   such matters would use in the conduct of an enterprise of like character and

   with like aims.

   33. Under ERISA, fiduciaries that exercise any authority or control over plan

assets, including, but not limited to, the selection of plan investments and service

providers, must act prudently and for the exclusive benefit of participants in the

plan, monitor the funds in the plan and remove imprudent or excessively expensive

funds. Fiduciaries cannot act for the benefit of third parties including service

providers to the plan such as recordkeepers, affiliated businesses, such as brokerage

firms, or managed account service providers and those who provide investment

products. Fiduciaries must ensure that the amount of fees paid to those service

providers is no more than reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A;

see also 29 U.S.C. §1103(c)(1) (plan assets “shall be held for the exclusive purposes

of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan”).



                                             9
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 10 of 81



   34. An ERISA “trustee has a continuing duty to monitor trust investments and

remove imprudent ones.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015).

Prudence requires a review at “regular intervals.” Id. When making investment

decisions, an ERISA fiduciary “is duty-bound "to make such investments and only

such investments as a prudent [person] would make of his own property. . . .’” In re

Unisys, 74 F.3d 420, 434 (3d Cir. 1996) (quoting Restatement (Second) of Trusts §

227 (1959)). “[T]he duty to conduct an independent investigation into the merits of a

particular investment” is “the most basic of ERISA’s investment fiduciary duties.”

Id. at 435. A defined contribution plan fiduciary cannot “insulate itself from liability

by the simple expedient of including a very large number of investment alternatives

in its portfolio and then shifting to the participants the responsibility for choosing

among them.” Hecker v. Deere & Co., 569 F.3d 708, 711 (7th Cir. 2009). Instead,

fiduciaries must “initially determine, and continue to monitor, the prudence of each

investment option available to plan participants.” DiFelice v. U.S. Airways, Inc., 497

F.3d 410, 423 (4th Cir. 2007) (emphasis original); see also 29 C.F.R. § 2550.404a-1;

DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-16A. Fiduciaries have “a

continuing duty to monitor investments and remove imprudent ones” within a

reasonable time. Tibble, 135 S. Ct. at 1828–29.

   35. ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29

U.S.C. §1105(a) provides a cause of action against a fiduciary for knowingly

participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. The statute states, in relevant part, that:



                                           10
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 11 of 81



   In addition to any liability which he may have under any other provisions of this
   part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
   responsibility of another fiduciary with respect to the same plan in the following
   circumstances:

      (1)    if he participates knowingly in, or knowingly undertakes to conceal, an
             act or omission of such other fiduciary, knowing such act or omission is
             a breach; [or]

      (2)    if, by his failure to comply with section 1104(a)(1) of this title in the
             administration of his specific responsibilities which give rise to his
             status as a fiduciary, he has enabled such other fiduciary to commit a
             breach; or

      (3)    if he has knowledge of a breach by such other fiduciary, unless he
             makes reasonable efforts under the circumstances to remedy the
             breach.

   36. The general fiduciary duties imposed by 29 U.S.C. §1104 are supplemented

by a detailed list of transactions that are expressly prohibited by 29 U.S.C. §1106,

and are considered per se violations because they entail a high potential for abuse.

Section 1106(a)(1)(D) states that “a fiduciary with respect to a plan shall not cause

the plan to engage in a transaction, if he knows or should know that such

transaction constitutes a direct or indirect – transfer to, or use by or for the benefit

of a party in interest, of any assets of the plan.”

   37. 29 U.S.C. §1132(a)(2) authorizes a plan participant to bring a civil action to

enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. §1109. Section

1109(a) provides in relevant part:

   Any person who is a fiduciary with respect to a plan who breaches any of the
   responsibilities, obligations, or duties imposed upon fiduciaries by this
   subchapter shall be personally liable to make good to such plan any losses to the
   plan resulting from each such breach, and to restore to such plan any profits of
   such fiduciary which have been made through use of assets of the plan by the



                                            11
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 12 of 81



   fiduciary, and shall be subject to such other equitable or remedial relief as the
   court may deem appropriate, including removal of such fiduciary.

   38. 29 U.S.C. §1132(a)(3) authorizes a plan participant to bring a civil action to

enjoin any act or practice which violates ERISA or the terms of the plan or to obtain

other appropriate equitable relief—including from non-fiduciaries—to redress such

violations or to enforce ERISA or the terms of the plan.

                    FACTS APPLICABLE TO ALL COUNTS

   39. “Defined contribution plans dominate the retirement plan scene today.”

LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 255 (2008). In the private sector,

such plans have largely replaced the defined benefit pension plans that were

America’s retirement system when ERISA was enacted in 1974. The consulting firm

Towers Watson studied Fortune 100 companies from 1985 to 2012, and found that

the type of retirement plan offered by the companies has essentially flipped over the

last 3 decades. Whereas in 1985, 89 of the Fortune 100 companies offered a

traditional DB plan, in 2012, only 11 of the Fortune 100 companies offered defined

benefit plans to newly hired employees. Thus, defined contribution plans have

become America’s retirement system.

   40. A fundamental difference between traditional pension plans and defined

contribution plans is that in the former the employer’s assets are at risk. In a

defined contribution plan, it is the employees and retirees’ funds at risk.

   41. Each participant in a defined contribution plan has an individual account,

and directs plan contributions into one or more investment options in a lineup

chosen by the plan’s fiduciaries. “[P]articipants’ retirement benefits are limited to


                                          12
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 13 of 81



the value of their own individual investment accounts, which is determined by the

market performance of employee and employer contributions, less expenses.” Tibble,

135 S. Ct. at 1826.

   42. Most of the fees assessed to participants in a defined contribution plan are

attributable to two general categories of services: plan administration (including

recordkeeping), and investment management. Since the early 2000s, managed

account services make up a third category of fees assessed to participants. These

expenses “can sometimes significantly reduce the value of an account in a defined-

contribution plan.” Id.

   43. The plan’s fiduciaries have control over these expenses. The fiduciaries are

responsible for hiring administrative service providers, such as recordkeepers, and

negotiating and approving those service providers’ compensation. The fiduciaries

also have exclusive control over the menu of investment options to which

participants may direct the assets in their accounts. Those selections each have

their own fees which are deducted from the returns that participants receive on

their investments. The fiduciaries are responsible for hiring managed account

providers and negotiating and approving those service providers’ compensation.

   44. These fiduciary decisions have the potential to dramatically affect the

amount of money that participants are able to save for retirement. According to the

U.S. Department of Labor, a 1% difference in fees over the course of a 35-year

career makes a difference of 28% in savings at retirement. U.S. Dep’t of Labor, A




                                         13
       Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 14 of 81



Look at 401(k) Plan Fees, at 1–2 (Aug. 2013).2 Accordingly, fiduciaries of defined

contribution plans must engage in a rigorous process to control these costs and

ensure that participants pay no more than a reasonable level of fees. This is

particularly true for multi-billion dollar plans like the Plan, which have the

bargaining power to obtain the highest level of service and the very lowest fees. The

fees available to multi-billion dollar retirement plans are orders of magnitude lower

than the much higher retail fees available to small investors.

      45. The entities that provide services to defined contribution plans have an

incentive to maximize their fees by putting their own higher-cost funds in plans,

collecting the highest amount possible for recordkeeping and managed account

services, rolling Plan participants’ money out of the Plan and into proprietary IRAs,

soliciting the purchase of wealth management services, credits cards and other

retail financial products, and maximizing the number of non-Plan products sold to

participants. For each additional dollar in fees paid to a service provider,

participants’ retirement savings are directly reduced by the same amount, and

participants lose the potential for those lost assets to grow over the remainder of

their careers. Accordingly, participants’ retirement security is directly affected by

the diligence used by plan fiduciaries to control, negotiate, reduce the plan’s fees,

and safeguard plan assets.

      46. Fiduciaries must be cognizant of providers’ self-interest in maximizing fees,

and cannot simply accede to the providers’ desires and recommendations for the



2   Available at http://www.dol.gov/ebsa/pdf/401kfeesemployee.pdf.

                                                  14
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 15 of 81



plan—e.g., proprietary funds and managed account services that will maximize the

provider’s fees and unrestricted access to Plan participant’s confidential information

to sell non-Plan retail products and financial management services—without

negotiating or considering alternatives. In order to act in the exclusive interest of

participants and not in the service providers’ interest, fiduciaries must negotiate as

if their own money and information is at stake. Instead of simply accepting the

investment funds, fees and relinquishment of confidential data for marketing

purposes sought by these conflicted providers, fiduciaries must consider whether

participants would be better served by using alternative investment products or

services and avoid enabling the use of participant data for any purpose outside the

Plan.

I.      Investment options in defined contribution plans

     47. Defined contribution fiduciaries determine the available investment options

in a plan. Each investment option is typically a pooled investment product, such as

a mutual fund, and invests in a diversified portfolio of securities in a broad asset

class such as fixed income, bonds, or equities.

     48. Defendants select investment options into which participants’ investments

are directed. Defendants also select those investment options that are removed from

the Plan. These investments are designated by Shell Defendants as designated

investment alternatives offered under the Plan.

     49. Mutual fund fees are usually expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund deducts 1% of

fund assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis
                                          15
        Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 16 of 81



points (bps).3 The fees deducted from a mutual fund’s assets reduce the value of the

shares owned by fund investors.

      50. Some mutual funds engage in a practice known as “revenue sharing.” In a

revenue-sharing arrangement, a mutual fund pays a portion of its expense ratio to

the entity providing administrative and recordkeeping services to a plan, putatively

as compensation for providing those services. Mega plans, such as the Plan, can

command much lower fees than retail investors. The duty of prudence includes a

duty to be cost-conscious and “to minimize costs,” because “[w]asting beneficiaries’

money is imprudent[.]” Tibble v. Edison Int’l, 843 F.3d 1187, 1198 (9th Cir. 2016)

(quoting Unif. Prudent Investor Act §7). The difference in fees between a mutual

fund’s retail and institutional share classes is often attributable to revenue sharing.

To illustrate, a fund’s retail share class may have an expense ratio of 100 bps,

including 25 bps of revenue sharing, while the institutional share charges 75 bps,

with no or lesser revenue sharing. The presence of revenue sharing thus provides an

incentive for administrative service providers to recommend that the fiduciary

select the recordkeepers proprietary higher-cost funds, including in-house funds of

the administrative service provider that pay the provider revenue sharing. “[V]ery

little about the mutual fund industry,” including revenue sharing practices, “can

plausibly be described as transparent[.]” Leimkuehler v. Am. United Life Ins. Co.,

713 F.3d 905, 907 (7th Cir. 2013).




3   One basis point is equal to 1/100th of one percent (or 0.01%).

                                                     16
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 17 of 81



   51. A fiduciary “has a continuing duty to monitor trust investments and remove

imprudent ones.” Tibble, 135 S. Ct. at 1828. Defined contribution plan fund

selections must be the result of a detailed due diligence process that considers

factors such as risk, investment return, and expenses of available investment

alternatives, and the fiduciary must give “appropriate consideration” to “the role the

investment or investment course of action plays . . . in the plan’s investment

portfolio,” 29 C.F.R. §§2550.404a-1(b)(i)-(ii). Fiduciaries cannot discharge their

duties “by the simple expedient of including a very large number of investment

alternatives in its portfolio and then shifting to the participants the responsibility

for choosing among them.” Hecker, 569 F.3d at 711. This removes the benefit of

pooling assets consistent with the size of the Plan.

   A. Shell Defendants used an obsolete, imprudent structure for the
      Plan’s investment menu.

   52. Since 2014, Shell Defendants have retained over 300 designated investment

options in the Plan, most of which are Fidelity’s proprietary mutual funds. Shell

Defendants refer to these investments as the “Fund Window.”

   53. Shell Defendants agreed to allow Fidelity to automatically put its mutual

funds in the Plan without any initial screening process by Shell Defendants to

determine whether the funds are prudent options for participants to invest their

retirement assets.

   54. Shell Defendants also retained these funds in the Plan without conducting

any ongoing monitoring of the funds in the Fund Window to ensure that they

remain prudent. Assembling a haphazard lineup of over 300 options, most that were


                                           17
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 18 of 81



proprietary to Fidelity—and shifting to participants the burden to screen those

options for prudence—reflects an imprudent investment selection and monitoring

process.

   55. At all relevant times, each investment in the “Fund Window” was a

designated investment alternative in the Plan that required oversight by the Plan’s

fiduciaries.

   56. Despite failing to monitor or remove any fund in the Fund Window, Shell

Defendants utilized their discretion and made decisions related to investments in

the Fund Window. For example, among others, as of December 31, 2014 the Plan

retained the Fidelity Blue Chip Growth Fund—Class K mutual fund in the Fund

Window. By December 31, 2018, the Shell Defendants caused the Fidelity Blue Chip

Growth Fund to move to a commingled pool structure.

   57. By 2012, only a few Fidelity clients still used an investment structure similar

to the Plan’s Fund Window, and Fidelity no longer offered the investment structure

to new clients. Consultants and legal advisors throughout the industry told those

very few plan sponsors that retained fund windows that they had a duty to monitor

funds in the window and remove imprudent ones.

   58. In contrast to the Plan’s 300-fund investment structure, T. Rowe Price

surveyed its defined contribution recordkeeping clients and found that the average

number of investment options ranged from 13.6 in 2008 to 16.2 in 2017. According

to Callan Investments Institute’s 2015 Defined Contribution Trends survey, defined

contribution plans in 2014 had on average 15 investment options, excluding target



                                         18
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 19 of 81



date funds. See Callan Investments Institute, 2015 Defined Contribution Trends, at

28 (2015).4 This number of options is the output of an evaluation and selection by

prudent fiduciaries of prudent investment choices in each investment style and

appropriate asset class that allows plan participants to construct an appropriate

asset allocation. It also enhances plan fiduciaries evaluation of the investment in

the plan. Indeed, since it is the fiduciaries in a plan who ERISA holds to a standard

of a prudent financial expert, it is important for fiduciaries to perform that selection

and evaluation role for the exclusive benefit of participants, who are not financial

experts.

   59. Despite including over 300 funds in the Plan, Shell Defendants did not

monitor any funds in the “Fund Window” and failed to remove any funds from the

fund window.

   60. By 2014, similarly situated fiduciaries who diligently monitored and reviewed

their plans’ investments had eliminated fund windows and transferred the assets in

such windows to investments in similar asset classes within their plans’ core menu

of approximately 13 to 16 investments (not including target date funds).

   61. Had Shell Defendants engaged in a reasoned decision making process

consistent with similarly situated defined contribution plan fiduciaries, Shell

Defendants would have concluded that participants’ interests would be better

served by eliminating the unmonitored fund window and moving to a fund lineup of

13 to 16 investments spanning each investment style and appropriate asset class



4Available   at https://www.callan.com/research/files/990.pdf.

                                                   19
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 20 of 81



consistent with plan sponsor fiduciary practices. Shell Defendants’ failure to engage

in that process and to eliminate the Fund window of wholly unmonitored funds

caused the Plan and its participants to lose over $158.1 million compared to what

those assets would have earned in an alternative, prudent lineup utilized by other

plan sponsors.

   B. Apart from the above, Shell Defendants retained numerous
      imprudent investments in the Plan.

   62. Apart from the imprudent structure of the unmonitored Fund Window, Shell

Defendants’ failure to regularly monitor and review each of the Plan’s designated

investment options on an ongoing basis caused the Plan to retain numerous funds

that consistently failed to meet performance objectives, exposed plan participants to

excessive unmonitored risks, lacked a sufficient performance history to conduct due

diligence, or experienced other significant negative qualitative events such as

departures of key investment personnel. Had Shell Defendants conducted the type

of investment process used by knowledgeable and diligent fiduciaries of similar

defined contribution plans, these options would have been eliminated from the Plan

or replaced. Shell Defendants’ failure to do so caused the Plan substantial losses

compared to prudent alternative investments that were available to the Plan.

   63. Contrary to the practices of knowledgeable and diligent fiduciaries,

Defendants included excessively risky and inappropriate sector and regional funds

in the Plan, including but not limited to, the Fidelity Select Automotive Portfolio

and Fidelity Latin America Fund. Shell Defendants did not assess the role of these




                                          20
       Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 21 of 81



excessively risky funds in the Plan, but instead added to the Plan every sector and

regional fund Fidelity offered.

      64. Sector and regional funds’ prospectuses disclose that the funds’ investments

are concentrated in a particular sector or region. Fidelity’s sectors funds are

generally referred to as Fidelity Select funds. These funds expose investors to a

variety of extraordinary risks. For example, due to its significant risk level, the

2015 prospectus for the regional Fidelity Latin America Fund noted special

considerations for the fund that would require close quantitative and qualitative

monitoring by a fiduciary: “As an emerging market, Latin America historically

suffered from social, political, and economic instability. For investors, this has

meant additional risk caused by periods of regional conflict, political corruption,

totalitarianism, protectionist measures, nationalization, hyperinflation, debt crises,

sudden and large currency devaluation, and intervention by the military in civilian

and economic spheres. For example, the government of Brazil imposes a tax on

foreign investment in Brazilian stocks and bonds, which may affect the value of a

fund's investments in the securities of Brazilian issuers.”5 The prospectus further

noted that “Latin American faced significant economic difficulties and some

economies fell into recession as the recent global crisis tightened international

credit supplies” and that “[a] number of Latin American countries are among the

largest debtors of developing countries and have a long history of foreign debt and

default.”6 Shell Defendants did not monitor or evaluate any of these risks. From


5   Fidelity’s Diversified International Equity Funds Prospectus, December 30, 2015.
6   Id.

                                                  21
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 22 of 81



2014 to the present certain Latin American countries who made up the Fidelity

Select Latin America Fund, such as Argentina, experienced, and continue to

experience, significant political, economic and social instability, which Shell

Defendants did not monitor, and which harmed the fund’s performance and reduced

participants’ retirement savings.

    65. Shell Defendants also failed to monitor mutual fund performance for

investments in the Plan. For example, the Templeton Developing Markets Trust

significantly underperformed its prospectus benchmarks for the 1-, 5- and 10-year

periods in 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2015.7 Other

prudent investment professionals reviewed this type of information and took action

by removing the fund from their plans. Indeed, many other Plan sponsors removed

the Templeton Developing Markets Trust mutual fund from their plans during this

period. However, Shell Defendants did not evaluate this investment to determine

whether it should be removed from the Plan after many years of significant

underperformance. Instead, by December 31, 2015 over $2.5 million in Plan assets

remained in the Templeton Developing Markets Trust and $3.4 million by

December 31, 2018.

    66. Shell Defendants retained numerous underperforming funds in the Plan.

While the Plan contained many additional funds with significant

underperformance, the following table provides an example of investments with a

sustained history of underperformance , in the Plan as of the start of 2014, based on


7Templeton Developing Markets Trust Prospectuses, April 28, 2011; April 26, 2012; April 29, 2013;
April 28, 2014; and April 27, 2015.

                                                22
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 23 of 81



the performance reported in each investments prospectus which provides 1, 5 and

10 year performance:

Investment             Ticker   Prospectus         5-Year           10-Year
                                Benchmark          Performance      Performance
Alger Mid Cap          AMGOX Russell Midcap        -2.10%           -2.78%
Growth                       Growth Index
Fidelity Asset         FASMX S&P 500 Index         -4.55%           -1.82%
Manager 50%
Fidelity Asset         FASGX    S&P 500 Index      -2.25%           -1.62%
Manager 70%
Fidelity Blue          FBCVX    Russell 1000       -1.84%           -2.32%
Chip Value                      Value Index
Fidelity Canada        FICDX    S&P/TSX            -3.18%           -0.49%
                                Composite Index
Fidelity               FDEKX    S&P 500 Index      -2.61%           -2.38%
Disciplined
Equity (K)
Fidelity               FSEAX    MSCI AC (All       -4.19%           -0.05%
Emerging Asia                   Country) Asia ex
                                Japan Index
Fidelity Equity        FETKX    Russell 3000       -1.21%           -1.94%
Dividend                        Value Index
Income (K)
Fidelity Export        FEXKX    S&P 500 Index      -1.06%           -2.40%
& Multinational
(K)
Fidelity Focused       FHIFX    The BofA Merrill   -2.75%           -1.60%
High Income                     Lynch BB US
                                High Yield
                                Constrained
                                Index
Fidelity Fund          FFDKX    S&P 500 Index      -1.42%           -1.84%
(K)
Fidelity Global        FFGCX    MSCI ACWI          -9.48%           Insufficient
Commodity                       Index                               Performance
Stock                                                               History


                                        23
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 24 of 81



 Fidelity Growth       FAGKX      Russell Midcap       -3.32%             -2.40%
 Strategies (K)                   Growth Index
 Fidelity Latin        FLATX      MSCI EM              -2.28%             -1.97%
 America                          (Emerging
                                  Markets) Latin
                                  America Index
 Fidelity Select       FSLEX      S&P 500 Index        -5.74%             -1.32%
 Environment
 and Alternative
 Energy
 Fidelity Select       FIDSX      S&P 500 Index        -5.17%             -6.49%
 Financial
 Services
 Fidelity Select       FSAGX      S&P 500 Index        -25.79%            -6.93%
 Gold
 Fidelity Stock        FSLVX      Russell 1000         -2.52%             -1.19%
 Selector Large                   Value Index
 Cap Value


   67. Shell Defendants’ failure to remove these underperforming funds resulted in

significant losses of Plan participants’ retirement savings, as quantified below.

   68. Standard fiduciary best practices for the selection and retention of an

investment option dictate that a fund’s time-weighted returns over a relevant

period must compare favorably with the performance of the appropriate benchmark

index or passively managed equivalent. Experts in the industry state that when an

actively managed fund underperforms the proper benchmark for three-years

trailing, then it is highly unlikely it will outperform in the future, including over the

five-year trailing period. When the fund’s prior rolling performance falls below the

benchmark over a three-year period, the fiduciary should remove the fund from the

defined contribution plan. Moreover, the path to meeting this criterion includes


                                           24
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 25 of 81



several other triggers (such as qualitative concerns and risk assessments) whereby

the fiduciary would have initiated other analysis and communicated accordingly to

the underperforming manager.

   69. Shell Defendants did not evaluate historical underperformance or determine

whether any fund in the Fund Window should be removed from the Plan, nor did

the Shell Defendants evaluate any other triggers on the path to three years of

underperformance. A prudent fiduciary would have removed trailing 3-year

historically underperforming funds by 2014 and on an ongoing basis to the present.

Because Shell Defendants did not monitor any of the funds in the Fund Window,

Shell Defendants retained investments in the Plan with significant

underperformance over many periods, including the 1-, 3-, 5-, 10-year periods and

since the inception of some investments.

   70. To enable a fiduciary to conduct adequate due diligence on an investment, the

fund must have a performance history long enough to perform an analysis. An

active fund without any performance history should not be added to a defined

contribution plan. A prudent investment professional normally requires a relevant

performance history to consider a fund a candidate for a defined contribution plan.

Numerous industry texts and plan consultants require performance history of at

least five years for an actively managed fund to enable the fiduciary to evaluate the

investment process of the investment manager, risk and return characteristics of

the fund, and the adherence to the fund’s investment style and strategy over a full




                                           25
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 26 of 81



market cycle.8 Having inadequate performance history eliminates the ability of the

fiduciary to perform proper performance evaluation of the fund manager and to

make informed decisions about the prospect of future performance. Adding funds

without performance history amounts to a gamble on the fund managers’ ability to

produce returns in excess of the benchmark—a reckless gamble with participants’

retirement savings.

    71. Shell Defendants added and retained investments in the Plan without

sufficient performance history to conduct fiduciary due diligence. For example, by

2014 the Strategic Advisers Income Opportunity Fund of Funds (which is a

proprietary Fidelity investment managed through its wholly-owned subsidiary

Strategic Advisors) had less than two years of performance history, but was

retained by Shell Defendants.

    72. Shell Defendants also did not monitor and evaluate funds for significant

qualitative concerns. For example, Bill Gross was known as the “Bond King” on

Wall Street. Gross left his company, PIMCO, in 2014 and joined Janus Henderson.

Upon Gross’ departure, plan sponsors throughout the country started evaluating,

and removing, PIMCO’s Total Return Fund, the fund that Bill Gross previously

operated. By September 2014, industry consultants were advising plan fiduciaries

to remove the PIMCO Total Return Fund from their Plan, and plan sponsors were




8See, e.g., What Bill Gross’s Pimco Departure Means for Your 401(k), Jessica Toonkel, Rueters,
September 30, 2014, available at https://money.com/bill-grosss-leaving-pimco-401k-retirement/.
(CEO of a retirement plan consultant stating “We have to see at least a three-year track record and
we actually prefer five”).

                                                 26
     Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 27 of 81



following that advice on a large scale basis.9 Instead of evaluating whether the

PIMCO Total Return Fund should be removed from the Plan upon Gross’

departure—a significant qualitative event—or after subsequent underperformance,

Shell Defendants did nothing. Instead of removing the PIMCO Total Return Fund,

Shell Defendants permitted Plan participants to continue investing over $59 million

in the PIMCO Total Return Fund, causing over $3.4 million in losses to the Plan

and Plan participants’ retirement savings by failing to remove the fund.

    73. Shell Defendants’ retention of underperforming funds, sector and regional

funds, funds without a sufficient performance history, and failure to eliminate the

over 300-option Fund Window diverged from the practices and actions of

knowledgeable and diligent fiduciaries of similar defined contribution plans. As of

2014, only a handful of plans retained certain funds that the Plan retained, and

most other plan fiduciaries had removed these types of funds by 2014. For example,

of the 10 retirement plans with over $1 billion in assets that had the Fidelity Select

Automotive Portfolio, a sector fund, in their Plan as of 2010, 8 had removed the

investment by 2015. The Alger Mid Cap Growth Institutional Fund significantly

underperformed its benchmark prior to and through the start of 2014, but remained

in the Plan. Other plans and general investors fled the failing Alger Mid Cap

Growth funds. Total net assets in the mutual fund from all investors, not just the

Shell Plan or defined contribution plans generally, fell from $820 million in 2010 to



9See, e.g., id (2014 article discussing multiple retirement plan consultants advising plan sponsors to
remove the PIMCO Total Return Fund based on Gross’ departure and underperformance against
peers).

                                                  27
       Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 28 of 81



$155 million by 2014. Instead of removing this imprudent investment from the

Plan, Shell Defendants permitted $4.9 million in Plan assets to remain in this

investment as of December 31, 2014, resulting in losses to Plan participants’

savings.

      74. Shell Defendants also maintained multiple target date funds in the Plan that

the Shell Defendants did not monitor. Prudent fiduciary practice dictates having

only one set of target date funds in a plan that is thoroughly monitored by plan

fiduciaries. Shell Defendants completely failed to monitor the high-cost, proprietary

Fidelity Lifecycle Funds (both actively and passively managed), which under-

performed compared to the Plan’s lower-cost Lifepath Target Retirement Funds.

      75. Shell Defendants’ failure to monitor funds in the Fund Window and to

remove imprudent investments as described herein caused the Plan and its

participants to lose over $222.4 million in retirement savings.

II.      Managed account services and fees in defined contribution plans

      76. Managed account providers generally offer the same basic services—initial

and ongoing management of a 401(k) plan participant’s account. Managed accounts

are investment services under which providers make investment decisions for

specific participants to allocate their retirement savings among a mix of assets,

commonly referred to as asset allocation. Managed account providers In 401(k)

plans limit the investment options they consider to those funds chosen by the plan

sponsor to create Plan participants’ asset allocations. Thus, managed account

service providers create a fund of a plan’s funds for plan participants.



                                           28
        Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 29 of 81



   77. The Plan’s managed account service provider, Financial Engines, limits its

investment recommendations to the investment alternatives available in the Plan.

   78. Most managed account service providers, including Financial Engines and its

competitors, utilize computer programs based on modern portfolio theory and Monte

Carlo simulations to create plan participants’ asset allocations. Financial Engines’

registered investment advisor representatives can modify client-directed inputs but

not outputs and recommendations from the software program.

   79. Plan participants can allocate any percentage of their portfolio or

contributions to managed account services. Managed account service providers act

as fiduciaries with respect to the investment advice their software systems provide

retirement plan participants.

   80. Plan sponsors can contract directly with a managed account provider to offer

services to plan participants. Alternatively, some managed account providers use

“subadvised” arrangements to offer their services. In a subadvised arrangement, the

plan sponsor retains the ultimate decision-making power on whether to offer

managed accounts and the fees charged to participants. Plan sponsors can also

contract with multiple managed account providers, only incurring a fee if Plan

participants utilize the managed account services, thus increasing access to

managed account providers and spurring competition without incurring additional

fees.

   81. The Plan contracted directly with its managed account service provider,

Financial Engines.



                                          29
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 30 of 81



   82. Managed account service providers use two types of information strategies to

create asset allocations for participants. The first type of strategy is referred to as

customized service—allocating a participant’s account based solely on age or other

factors that can be easily obtained from the plan’s recordkeeper, such as gender,

income, current account balance, and current savings rate. The other strategy is

referred to as personalized service, which purports to take into account additional

personal information to inform asset allocations, such as risk tolerance or spousal

assets.

   83. From 2012 to 2014, managed account service providers that offer a

personalized service reported that generally fewer than one-third, and sometimes

fewer than 15 percent of Plan participants using the managed account service

furnish this personalized information. United States Government Accountability

Office, Report to Congressional Requesters, 401(K) PLANS, Improvements Can be

Made to Better Protect Participants in Managed Accounts, June 2014, available at

https://www.gao.gov/assets/670/66431.pdf (hereinafter “2014 GAO Study”). When

the personalized data is used, asset allocations are nearly the same (less than a 5

percent difference), or do not change, from the customized services asset allocation

decisions. Id. Therefore, when a Plan sponsor selects a managed account provider

that charges for personalized services, participants are not getting the full value of

the services for which they are paying an unnecessarily higher fee.

   84. Additionally, without personalized information from Plan participants,

managed accounts are similar to other lower-cost asset allocation solutions. For



                                           30
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 31 of 81



example, target-date funds, like managed accounts, provide simple investment

portfolio decisions for Plan participants by providing a professionally managed asset

allocation that is targeted to participant time horizons with a professional

managing the asset allocation glide path. Indeed, Financial Engines cites target-

date funds as potential substitutes for its portfolio management services in its 2016

Form 10-K.

     85. Customized and personalized managed accounts often offer little to no

advantage over lower-cost funds of funds, such as target-date funds, risk-based

funds and balanced funds. Vanguard reported in August 2013 that managed

account services generally return less than or equal to the returns of Vanguard’s

lower-cost professionally managed allocation products, such as target-date funds,

risk-based funds and balanced funds.10 Nonetheless, managed account participants

with lower rates of return still pay substantial additional fees for managed account

services compared to the fees they would incur for target-date funds, risk-based

funds and balanced funds. Prudent fiduciaries consider whether the managed

account service is providing plan participants value beyond substitute lower cost

alternatives, such as target date funds.




10Vanguard, Professionally Managed Allocations and the Dispersion of Participant Portfolios (Valley
Forge, PA; August 2013).

                                                31
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 32 of 81




   86. Plan sponsors, as fiduciaries of 401(k) plans, are required to act prudently in

selecting and monitoring managed account providers, including monitoring

managed account providers’ fees in relation to the services provided, and the

performance of the managed account providers in relation to other alternative,

lower-cost products.

   87. The 2014 GAO study cites information stating that the additional fee a

participant generally pays for a managed account is the primary disadvantage of

managed account services.

   88. Each managed account provider’s publicly filed Form ADV disclosure states

that all managed account service fees are negotiable. The fees are charged through

various methods: a flat fee, a capped percentage of assets under management, a


                                          32
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 33 of 81



tiered assets-under-management fee, an uncapped percentage of assets under

management fee, or some combination. Therefore, two participants with a similar

balance but a different provider, or a fee that was not negotiated, can pay vastly

different amounts for the same service. See 2014 GAO Study.

   89. As of 2014, managed account providers that did not charge a flat rate charged

fees ranging from 8 basis points to 100 basis points of a participant’s account

balance. See 2014 GAO Study The provider that participated in the 2014 study that

used a flat fee charged $20 per participant for each participant that utilized the

managed account service. The table below, created by the Government

Accountability Office during a study of managed account fees in 2014, shows the

difference in fees for participants with an account balance of $10,000 or $500,000 at

the start of the class period.




   90. To demonstrate the impact of fees, the below illustration shows the impact of

a participant charged an additional annual fee of 8 to 100 basis point of their


                                          33
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 34 of 81



account balance against what the participant would pay in other investments

without the managed account fee:




   91. The 2014 GAO Study reported that there are few independent sources of

comprehensive and consistent information on managed account fees charged by

providers that participants could use to compare fees across providers, and that

even fee information provided in managed account providers’ SEC filings was

confusing or incomplete.

   92. Because managed account service providers obscure their fees, the duty of a

plan sponsor—held to the standard of a prudent expert under ERISA—is to

carefully analyze fees charged by multiple providers. The only way for a Plan

sponsor to accurately compare fees of managed account providers is to perform

                                         34
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 35 of 81



competitive bidding through a request for proposal. In November 2017, retirement

plan investment advisor Cammack Retirement Group stated that managed account

service provider contract terms and fees are a major fiduciary concern and described

the importance of conducting an RFP for managed account services to show a due

diligence process by interviewing vendors and “test-driving” their respective

products. John Buckley, Fiduciary Considerations When Adding and Reviewing

Managed Accounts, Cammack Retirement Group, November 2017.11

     93. From the early 2000s to the present, as recordkeeping fees compressed,

managed account services have become more utilized in defined contribution plans

and competition for managed account services has increased. For example, as of

2019, based on Form ADVs of managed account providers that did not charge a flat

rate, fees were as low as 3 basis points, compared to a low of 8 basis points in 2014.

Financial Engines 2016 Form 10-K references a “downward pressure on fees we

charge for services.” Therefore, in order to capture market conditions and negotiate

current fees, prudent practice requires that Plan sponsors conduct requests for

proposals for managed account services every three to five years.

        A. Shell Defendants failed to monitor Financial Engines fees and
           caused Plan participants to pay excessive managed account fees.

     94. The Plan’s managed account service provider, Financial Engines, charges

Plan participants on an uncapped percentage of assets basis. The Financial Engines

fees are as follows: 35 bps per year for the first $100,000 in a participant account; 30




 Available at https://cammackretirement.com/knowledge-center/insights/fiduciary-considerations-
11

when-adding-and-reviewing-managed-accounts

                                               35
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 36 of 81



bps per year on $100,000.01 to $250,000.00; and 25 bps per year for any amount

over $250,000.00. The fee is deducted quarterly.

   95. Managed account fees are subject to economies of scale. Participants in large

plans can obtain significantly lower fees than participants in small plans. See 2014

GAO Study.

   96. Financial Engines’ fees in the Plan are excessive. Financial Engines charged

Plan participants over 350% more than other managed account providers that

provide a similar service. For example, Morningstar Retirement Manager charges

retirement plan participants in large plans, such as the Plan, fees as low as 5 basis

points for managed account services. Russell Investments Capital, LLC charges as

low as 3 basis points for large plans, and no greater than 28 basis points for

managed account services in any plan. ProManage provides managed account

services for as low as 5 basis points. GuidedChoice charges less than 45 basis points

for any size plan, and the fee is only applied to the first $100,000 in assets. In total,

Plan participants paid from $7.8 million to $9.3 million per year to Financial

Engines.

   97. Financial Engines cites Morningstar, GuidedChoice and ProManage, LLC as

direct competitors in a “competitive industry” in Financial Engines’ 2016 Form 10-

K. The managed account service of each of these providers, as well as Russell, is

superior or at least equal in quality to Financial Engines’ managed account service.




                                           36
       Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 37 of 81



   98. Based on publicly available information on the Plan’s 2016 Form 5500 and

Financial Engines Form 10-K, the Plan is one of the single largest sources of

revenue to Financial Engines for professional management fees.

   99. Shell Defendants never investigated Financial Engines’ growing revenue or

determined whether Financial Engines’ fees were reasonable.

   100.       Because Financial Engines’ fees were so excessive, and because of

kickbacks in the form of revenue sharing charge it paid the Plan’s recordkeeper,

Plan participants paid FIIOC, via Financial Engines, from $2.5 to $3.8 million in

excessive fees. This arrangement was part of an undisclosed business relationship.

As described more fully below, these fees were all unnecessary because FIIOC’s

recordkeeping platform had already incurred the one-time fee to integrate with

Financial Engines’ systems and the $2.5 to $3.8 million fees represents virtually

pure additional profit for FIIOC, beyond its already excessive recordkeeping fees,

paid by Plan participants.

   101.       Because the specific amount of assets under management by Financial

Engines is not divulged to Plan participants and is not otherwise publicly known,

Plaintiffs cannot ascertain the additional amount of Plan losses beyond the pure

profit paid to FIIOC, which were incurred by Plan participants that utilized

managed account services.

III.    Recordkeeping fees and fiduciary practices

   102.       Recordkeeping is a service necessary for every defined contribution

plan. The recordkeeper keeps track of the amount of each participant’s investments

in the various options in the plan, and typically provides each participant with a
                                          37
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 38 of 81



quarterly account statement. The recordkeeper often maintains a plan website or

call center that participants can access to obtain information about the plan and to

review their accounts. The recordkeeper may also provide access to investment

education materials or investment advice. These services are largely commodities,

and the market for recordkeeping services is highly competitive.

     103.      There are numerous recordkeepers in the marketplace who are capable

of providing a high level of service to a jumbo defined contribution plan, like the

Plan, and will readily respond to a request for proposal. These recordkeepers

primarily differentiate themselves based on price, and vigorously compete for

business by offering their best price to plan sponsors in response to competitive

bidding. The cost of recordkeeping services depends on the number of participants

(or participant accounts), not on the amount of assets in the participant’s account. 12

Thus, the cost of providing recordkeeping services to a participant with a $100,000

account balance is the same for a participant with $1,000 in her retirement account.

Plans with large numbers of participants can take advantage of economies of scale:

a plan with 100,000 participants can negotiate a much lower per participant fee for

recordkeeping services than a plan with 1,000 participants. Much lower

administrative expenses are readily available for plans with a large number of

participants, such as the Plan.

     104.      An illustrative example of this decreasing per capita cost in providing


12“[T]he actual cost of administrative services is more dependent on the number of participants in
the plan.” There is no “logical or practical correlation between an increase in administrative fees and
an increase in plan assets.” Be a Responsible Fiduciary: Ask the Right Questions About 401(k) Plan
Fees, Hewitt Assoc., October 2008.

                                                  38
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 39 of 81



recordkeeping services was described in 1998 in the “Study of 401(k) Plan Fees and

Expenses” (“Study”) available on the Department of Labor website.13 Per the Study,

the below expenses were based on quotations “of major 401(k) service providers.”

Number of Participants                  Service Provider Cost Per Participant
          200                                      $42
          500                                      $37
          1,000                                    $3414
     105.       Because recordkeeping costs are not affected by account size, prudent

fiduciaries of defined contribution plans negotiate recordkeeping fees on the basis of

a fixed dollar amount per participant in the plan rather than as a percentage of

plan assets. Otherwise, as plan assets increase, such as through participant

contributions or investment gains, the recordkeeping compensation increases

without any change in the recordkeeping and administrative services, leading to

unreasonable fees.

     106.       For example, if a plan has 20,000 participants, a fiduciary could

negotiate a plan-level contract to pay the recordkeeper $700,000 per year, based on

a flat annual fee of $35 or less per participant account serviced. That rate could

then be assessed either by charging the same $35 to every participant in the plan,

or pro rata as a percentage of assets. If the plan’s assets increase during the

contract while the number of participants stays constant, the recordkeeper’s

compensation does not change, because the services provided have not changed.




13 Available at https://www.dol.gov/sites/default/files/ebsa/researchers/analysis/retirement/study-of-
  401k-plan-fees-and-expenses.pdf.
14 “Study of 401(k) Plan Fees and Expenses” at § 4.2.2 (“Recordkeeping and Administration

   Expenses”).

                                                  39
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 40 of 81



   107.      Although paying for recordkeeping with asset-based revenue sharing is

not per se violation of ERISA, it can lead to excessive fees if not monitored and

capped. If a fiduciary allows the plan recordkeeper to be compensated with revenue

sharing from plan mutual funds—which is based on a percentage of assets charged

to fund investors—then the payments can become excessive based on an increase in

plan assets alone, such as from the over 25% increase in the S&P 500 in the stock

market in 2019, while the services have not changed. The opposite is generally not

true. If plan assets decline, participants will not receive a sustained benefit of

paying lower fees, because the recordkeeper will demand that the plan make up the

shortfall through additional direct payments.

   108.      Thus, if a fiduciary decides to use revenue sharing to pay for

recordkeeping, it is critical to (1) determine and monitor the amount of the revenue

sharing and any other sources of compensation that the provider has received, (2)

compare that amount to the price that would be available on a flat per-participant

basis, and (3) control the amount of fees paid through recordkeeping by obtaining

rebates of any revenue sharing amounts that exceed the reasonable level of fees.

   109.      To ensure that plan administrative and recordkeeping expenses are

and remain reasonable for the services provided, prudent fiduciaries of large

defined contribution plans put the plan’s recordkeeping and administrative services

out for competitive bidding at regular intervals of approximately three years, and

monitor recordkeeping costs regularly within that period.




                                           40
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 41 of 81



     110.     Cerulli Associates stated in early 2013 that more than half of the plan

sponsors asked indicated that they “are likely to conduct a search for recordkeeper

with the next two years.” These RFPs were conducted even though many of the plan

sponsors indicated that “they have no intention of leaving their current

recordkeeper.”15

     111.     The Department of Labor supports the use of an RFP to assess the

reasonableness of the service provider’s fees every three to five years.16

     112.     In November 2017, it was reported that Nike, Inc. changed its 401(k)

plan recordkeeper from Alight (formerly part of Aon Hewitt) to Fidelity.17 As noted

below, the Nike 401(k) plan is a large plan. A further review of public documents

reveals that this large plan paid, with the following participant counts, paid the

following fees for recordkeeping and administrative services.

        Nike, Inc.               2016*                 2012**              2010***
        401(k) Plan
        Per                       $21                    $21                  $30
        participant
        for
        recordkeeping
        services

        *Nike, Inc. Form 5500 with 26,568 participants with an account balance and
        compensation to recordkeeper, Hewitt. No additional source of compensation
        to Hewitt is identified or discernable.


15 “Recordkeeper Search Activity Expected to Increase Within Next Two Years,” Cerulli Assoc.,
  January 8, 2013,
  http://www.401khelpcenter.com/press_2013/pr_cerulli_010813.html#.Wt5hIS7wY3E.
16 “Meeting Your Fiduciary Responsibilities,” U.S. Dept. of Labor, 2012, at pages 5−6.
17 Pensions&Investments, “Nike taps Fidelity as record keeper for 401(k) plan, Nov. 17, 2017,

  http://www.pionline.com/article/20171117/ONLINE/171119854/nike-taps-fidelity-as-record-keeper-
  for-401k-plan.

                                               41
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 42 of 81



        **Nike, Inc. Form 5500 with 19,362 participants with an account balance and
        compensation to recordkeeper, Hewitt. No additional source of compensation
        to Hewitt is identified or discernable.
        ***Nike, Inc. Form 5500 with 15,428 participants with an account balance
        and compensation to recordkeeper, Hewitt. No additional source of
        compensation to Hewitt is identified or discernable.

     113.     Another large plan, the New Albertson’s Inc. 401(k) plan is noted as

leaving its then recordkeeper, Fidelity, for Vanguard in 2016. This is another recent

example of a large plan, in terms of participant size, changing recordkeepers. Based

on public documents, this plan charges a fixed annual fee of $31 per participant for

recordkeeping and administrative services.18 The Form 5500 in 2016 confirms that

the New Albertsons’s 401(k) Plan, with approximately 31,000 participant paid

approximately $31−$32 per participant for recordkeeping and administrative

services.19

     114.     Similarly, a previously related company to New Albertson’s Inc.,

Albertson’s LLC 401(k) Plan, with approximately 17,200 plan participants also left

Fidelity for Vanguard in 2016 and paid approximately $29 per participant for

recordkeeping and administrative services.20

     115.      In order to make an informed assessment as to whether a

recordkeeper is receiving no more than reasonable compensation for the services

provided to a plan, the responsible fiduciary must identify all fees, including




18 New Albertson’s Inc. 401(k) Plan Fee Disclosure,
  https://retirementplans.vanguard.com/ekit/workshops/albertsons_nai/convert/pdfs/New_Albertsons
  _FeeDisclosure.pdf.
19 See Form 5500 for 2016 for New Albertson’s Inc. 401(k) Plan and Master Trust Form 5500.
20 See Form 5500 for 2016 for Albertson’s LLC 401(k) Plan and Master Trust Form 5500.


                                               42
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 43 of 81



recordkeeping fees and other sources of compensation, paid to the service provider.

   A. Shell Defendants failed to monitor recordkeeping fees, resulting in
      the Plan paying excessive fees.

   116.      Upon information and belief, since January 1, 2014, Shell Defendants

failed to analyze whether the direct and indirect compensation paid to FIIOC,

including revenue sharing FIIOC received from Plan mutual funds and Financial

Enginges, was reasonable compared to market rates for the same services, and also

failed to retain an independent third party to appropriately benchmark FIIOC’s

compensation.

   117.      Upon information and belief, Shell Defendants also failed to conduct a

competitive bidding process for the Plan’s recordkeeping services since 2014 or

prior. A competitive bidding process for the Plan’s recordkeeping services would

have produced a reasonable recordkeeping fee for the Plan. That is particularly so

because recordkeeping fees for enormous plans such as the Plan have been declining

since 2014 and since Shell Defendants hired FIIOC as the Plan’s recordkeeper

(before 2009). By failing to engage in a competitive bidding process for Plan

recordkeeping fees, Defendants caused the Plan to pay excessive recordkeeping fees.

   118.      Instead of obtaining a flat per-participant rate or sufficient rebates of

excessive revenue sharing for the Plan, Defendants allowed FIIOC to collect

excessive asset-based revenue sharing as payment for administrative services.

   119.      FIIOC also received additional indirect compensation from another

Plan service provider—Financial Engines. Financial Engines provides managed

account services to Plan participants—investment advice—to assist them in


                                          43
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 44 of 81



selecting options in which to invest their retirement assets. Financial Engines

receives a fee based on the percentage of assets in the participant’s 401(k) account.

Financial Engines then shares over 25% of that asset-based advice fee with FIIOC,

even though FIIOC provides no investment advice. FIIOC provides no service to

Financial Engines or the Plan participant to justify this payment from participants’

Plan assets.

   120.        FIIOC actively conceals the nature of the payment it receives from

Financial Engines. FIIOC refers to payments from Financial Engines by a

misnomer it misleadingly calls “Data Connectivity” charges. FIIOC, via Financial

Engines, charged this “Data Connectivity” charge to Plan participants since at least

2009. The payments to FIIOC have grown exponentially since that time, ranging

from $825,759 in 2009 to over $3.8 million by 2016—over 450% increase. These

escalating charges bear no relationship to the true cost that a recordkeeper like

FIIOC incurs to provide a data feed to a managed account service provider like

Financial Engines.

   121.        The 2014 GAO Study reports that to set up data connectivity, a

recordkeeper incurs a maximum one-time cost of roughly $400,000. Some managed

account providers have developed a process to transfer information to recordkeepers

that does not require integration with the recordkeeping system, which allows the

necessary data to be transferred even without any additional cost. Id. Once this

data connectivity feed is established, there is near zero cost to the recordkeeper to

allow electronic data connectivity to the managed account provider on an ongoing



                                          44
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 45 of 81



basis.

   122.      Indeed, Financial Engines’ 2016 Form 10-K, filed with the United

States Securities and Exchange Commission makes clear that data connectivity is a

one-time charge, not a recurring one. Financial Enginges states that “[f]ollwing

contract signing [with a recordkeeper], technical teams from Financial Engines and

the plan provider initiate a data connection project that typically takes between

four months and one year to complete. Once we have incurred this one-time, up-

front cost to establish a relationship and connection with a plan provider, we are

able to roll out our services for any plan sponsor of that provider.” Financial

Engines Form 2016 SEC Form 10-K at 13 (emphasis added).

   123.      Thus, labeling the charge collected by FIIOC “Data Connectivity” is a

pretense. The charge was nearly total profit to FIIOC.

   124.      The “Data Connectivity” charge collected by FIIOC is not actually a

data connectivity charge, but a charge designed to further FIIOC’s undisclosed

business relationship with Financial Engines. Based on publicly available Form

5500s for the Plan, this business relationship appears to be based on an asset-based

revenue sharing agreement that is unrelated to data connectivity, but instead

represents virtually pure additional profit to FIIOC with no additional services

provided to the Plan. Upon information and belief, the undisclosed business

relationship also includes direct fees that Financial Engines pays to FIIOC.

   125.      Even though ERISA fiduciaries are obligated to monitor service

providers’ compensation from all sources, Shell Defendants never investigated the



                                          45
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 46 of 81



explosive growth in these payments from Financial Engines to FIIOC.

   126.      Instead of discharging their fiduciary duties to act prudently and in

the exclusive interest of participants, Shell Defendants served Fidelity Defendants’

financial interests. Defendants failed to obtain competitive bids to determine

whether the amounts paid to FIIOC were reasonable compared to market rates, and

to determine whether participants would benefit from hiring a different

recordkeeper with lower fees. Shell Defendants also failed to prudently assess

whether each of the funds that paid revenue sharing to Fidelity Defendants was a

prudent choice for the Plan compared to non-proprietary alternatives that did not

pay such revenue sharing. Shell Defendants also failed to prudently assess whether

the fee that FIIOC obtained from Financial Engines was a prudent choice for the

Plan compared to other managed account services that did not pay such disguised

charges to FIIOC Instead, Defendants included funds in the Plan not based on their

merits, but because FIIOC requested the funds’ inclusion and included Financial

Engines as the Plan’s managed account service provider not based on its merit, but

because FIIOC requested that Financial Engines provide managed account services

because of the pre-existing undisclosed business relationship with Financial

Engines, by which FIIOC would benefit itself by benefitting Financial Engines at

the expense of Plan participants. This benefited FIIOC because it allowed them to

collect revenue sharing, disguised fees from managed account services, and

investment management fees from their proprietary investment funds, but did not

benefit participants.



                                         46
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 47 of 81



   127.      Shell Defendants permitted the Plan to pay an unreasonable asset-

based recordkeeping fees to FIIOC, resulting in excessive recordkeeping fees.

Although the Plan received rebates from FIIOC, those rebates did not bring the

Plan’s recordkeeping fees in line with reasonable market rates.

   128.      Defendants were also required under ERISA to determine and monitor

all sources of FIIOC’s compensation, and to ensure that the compensation was

limited to a reasonable amount for the services provided. Had Defendants

discharged those duties, they would not have selected and retained as Plan

investment options proprietary funds of the Plan’s recordkeepers while failing to

consider non-proprietary alternatives of other investment managers, and would not

have allowed the Plan to pay excessive sums for recordkeeping. Defendants’ failure

to properly monitor and cap the recordkeepers’ compensation caused the Plan to pay

excessive recordkeeping fees, as follows.

   129.      Experts in the recordkeeping industry with vast experience in requests

for proposals and information for similar plans have determined the market rate

that the Plan likely would have been able to obtain had the fiduciaries put the

Plan’s recordkeeping services out for competitive bidding. Based on the Plan’s

features, the nature and type of administrative services provided by FIIOC the

Plans’ combined participant level (roughly 33,000–38,000), and the recordkeeping

market, the maximum outside limit of a reasonable recordkeeping fee for the Plan

would have been $1,155,000 to $1,333,500 per year (an average of $35 per

participant with an account balance).



                                            47
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 48 of 81



   130.      Based on schedules regarding service provider compensation shown on

the Plan’s publicly available Form 5500s filed with the Department of Labor,

including details on revenue credits FIIOC provided to the Plan, and upon

information regarding the rate of internal revenue share allocated to the Plan’s

recordkeeper, the Plan paid between $2.4 million and $6.3 million (or approximately

$65 to $190 per participant) per year from 2014 to 2018, over 5 times higher than a

reasonable fee for these services, resulting in millions of dollars in excessive

recordkeeping fees each year.

   131.      To discharge their fiduciary duties, Defendants were required to obtain

sufficient information regarding all sources of compensation received by the Plan’s

recordkeeper, including the amount of any revenue sharing payments and other

outside payments, to make an informed assessment as to whether the amount of

compensation was no more than reasonable for the services provided. Had

Defendants accounted for and monitored those payments, it would have been

apparent that FIIOC was receiving excessive fees and that participants were losing

retirement savings as a result.

   132.      Aside from the failures to monitor the amount of revenue sharing

payments and to solicit competitive bids, Defendants also failed to assess the

adequacy of rebates of excessive fee payments from FIIOC. Had Defendants

obtained sufficient rebates to ensure the fees were reasonable, the Plan’s

recordkeeping fees would have been reduced to a level below $35 per participant, as

other large plans have obtained, avoiding additional losses of retirement savings



                                           48
       Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 49 of 81



      133.     Shell Defendants’ failure to ensure that participants were charged

only reasonable fees for recordkeeping services caused the Plan to lose over $31.7

million due to unreasonable recordkeeping fees and lost investment opportunity.

IV.      Confidential Plan Participant Data and its Value to Recordkeepers
         with an Affiliated Brokerage.

      134.    Some defined contribution plan recordkeepers have affiliated

businesses that sell other financial products and services. FIIOC has several such

affiliates, the Fidelity Defendants, which sell nonplan retail financial products and

services.

      135.    As the Plan’s recordkeeper, FIIOC receives not only the names and

contact information of the Plan’s participants, but also social security numbers,

financial information and other non-public highly confidential and sensitive

information relating to those participants, such as home and cellular phone

numbers, work and personal email addresses, investment history, identity of their

investments, account balances, investment contribution amounts, age, income,

marital status, call center notes, and access to knowledge of “triggering events” such

as when a Plan participant is nearing retirement, among other valuable

information (hereinafter “Confidential Plan Participant Data”). The Confidential

Plan Participant Data is current, as Plan participants tend to keep their contact

and other details updated with their employers and benefits providers who hold

their retirement assets. Unlike a typical broker who has to make cold calls to find

clients who desire to invest, FIIOC’s access to Confidential Plan Participant Data




                                          49
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 50 of 81



allows it to easily identify individuals who participate in the Plan and have

demonstrated that they desire to invest their income.

   136.       Plan participants have an expectation that their Confidential Plan

Participant Data will be protected by the Plan sponsor and not disclosed outside of

the Plan for nonplan purposes, such as allowing the Plan’s recordkeeper to

proactively solicit participants to invest in retail financial products and services.

   137.       After FIIOC receives Confidential Plan Participant Data, it shares that

data with salespeople at its affiliated companies, including, but not limited to,

Fidelity Brokerage Services, LLC and Fidelity Personal and Workplace Advisors,

LLC.

   138.       Upon information and belief, once FIIOC receives Confidential Plan

Participant Data, it uploads Plan participant data to a customer interaction

software program known as “Salesforce.” Each time a Fidelity representative has an

interaction with a customer, he or she is required to enter information concerning

that interaction (i.e., the substance of the discussion) in the “Comments” or “Notes”

section of Salesforce, at or around the time that the interaction occurs. See Fidelity

Brokerage Services, LLC v. Brett Rocine, et al., No. 17-04993, Doc. 15 (N.D.Cal.,

Aug. 30, 2017) (Declaration of Fidelity Employee Peter Van Bemmel). The data

collected in Salesforce is shared across all Fidelity affiliates, including all Fidelity

Defendants, and is used by Fidelity Defendants to solicit the purchase of nonplan

retail financial products and services.




                                            50
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 51 of 81



   139.      Fidelity Defendants are unique in their sales practices in that Fidelity

does not have its sales representatives make cold calls to persons who have no

relationship with Fidelity, or who were not referred to Fidelity. This is unlike other

financial services firms that build their business through cold calls and door-to-door

solicitations, without access to Confidential Plan Participant Data from retirement

plans. Fidelity forwards Confidential Plan Participant Data to its local sales

representatives when those participants experience triggering events, such as

401(k) distributable events and other events that Fidelity learns of in its role as the

Plan’s recordkeeper (e.g., adding a new beneficiary or changing marital status). See

Fidelity Brokerage Services, LLC v. John Nordstrom, et al., No. 17-00594, Doc. 5-4

(N.D.Cal, Mar. 21, 2017)(Declaration of Robert Heisler, Fidelity’s Senior Vice

President, Market Manager for Fidelity Brokerage Services LLC)(hereinafter

“Heisler Decl.”). Fidelity Defendants utilize this practice on Plan participants. For

example, Laurie Ovesen, a Fidelity salesperson based in Seattle, Washington,

repeatedly called Plaintiff Brian Coble, who lives in Seattle, Washington, using his

Confidential Plan Participant Data in an attempt to solicit the purchase of non-Plan

products.

   140.      The Confidential Plan Participant Data that Fidelity receives from the

Plan is among Fidelity’s most important and valuable assets. See, e.g., Heisler Decl.

at ¶7.

   141.      The financial services industry is highly competitive and it is generally

known in the financial services industry, and by investment professionals and Plan



                                          51
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 52 of 81



fiduciaries, that such Confidential Plan Participant Data is an extremely valuable

asset. See, e.g., Fidelity Brokerage Serv. LLC v. Michael Miller, No. 13-02390, Doc.

1-2 (M.D.Fla, Sep. 16, 2013)(Fidelity policy stating that “Information is an asset of

tremendous value in the financial services industry.”). Indeed, Fidelity Defendants

refer to the Confidential Plan Participant Data they receive as a trade secret.

Financial Engines has stated that the wealth management industry is highly

competitive, and a company’s competitive advantage is substantially dependent

upon its ability to obtain, maintain and protect client goodwill and relationships

and confidential, competitively-valuable and trade secret information pertaining to

clients, prospective clients, and referral sources. MassMutual recently required its

financial salespersons to cross-sell non-plan products to retirement plan

participants in order to “build a stream of business in the future.”

MassMutual@WORK, Why Sell retirement plans? For Financial Professional Use

Only. Not For Use With The Public, 2019.21 MassMutual advises that “Advisors who

sell and manage retirement plans tend to have significantly more assets under

management. They also are in a position to capture downstream retail sales

opportunities through IRA rollovers and other ancillary sales. Consider the personal

assets of CEOs, CFOs, senior executives and other plan participants.” Id.

   142.          A significant portion of Fidelity Defendants’ business is derived from

selling non-Plan retail financial products and services to Plan participants using

Confidential Plan Participant Data.


   21   Available at https://wwwrs.massmutual.com/retire/pdffolder/rs3264.pdf.


                                                  52
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 53 of 81



   143.      Fidelity uses the valuable Plan asset of Confidential Plan Participant

Data to derive substantial revenue from the sale of individual retirement accounts

(“IRA”), high interest credit cards, life insurance, banking products, advisory

accounts, individual brokerage accounts with tools such as Fidelity’s Active Trader

Pro that encourages market timing and active trading (and therefore increases

Fidelity’s fees and Plan participants’ risk), options trading accounts (where

investors’ losses are potentially limitless), 529 accounts, and other retail products

and services. Fidelity solicited Plan participants to purchase these products,

including soliciting the named Plaintiffs through multiple platforms, including

phone calls, in-person meetings and sending emails, using their Confidential Plan

Participant Data.

   144.      The revenue generated by these sales is significant and often

represents multiples of the recordkeeping fees received by the service provider. The

illustration below is used by professionals in the retirement plan industry to

demonstrate the effect of nonplan product sales by recordkeepers with affiliated

businesses on total recordkeeper compensation:




                                          53
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 54 of 81




   145.      Here, a large driver of revenue to Fidelity Defendants is Plan

participants’ “roll over” of their Plan assets into IRAs provided by Fidelity

Defendants. The revenue from selling nonplan products—138,000 (in blue)—from

an opaque provider (such as FIIOC) alone exceeds the entire recordkeeping fee for a

transparent provider. Fidelity Defendants earn additional investment advisory fees,

higher expense ratios or even commissions on retail investment and insurance

products sold within an IRA.

   146.      Moving Plan participants’ assets out of the 401(k) into an IRA is often

contrary to Plan participants’ best interest. In fact, Financial Engines, who, as a

discretionary managed account service provider, is a fiduciary with respect to the


                                          54
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 55 of 81



investment advice it provides to Plan participants, states in its Form ADV

disclosures that it does not solicit rollovers from 401(k) Plan participants as a

conflict of interest may exist because it has an economic incentive to recommend

rollovers to clients. Financial Engines’ disclosure states that it makes certain

exceptions to this policy, including when a 401(k) plan contains high fees, but that

strict safeguards are in place (including internal management approval) to ensure a

rollover is always in the participant’s best interests. Fidelity Defendants have no

such protections or policies to avoid the conflict of interest. Shell Defendants do not

monitor Fidelity Defendants’ rollover activities or solicitations using Confidential

Plan Participant Data to determine if they are in the best interest of Plan

participants.

   147.         The damage to Plan participants here is significant. It is common

knowledge in the retirement plan industry, and among investment professionals,

that generally “IRA owners pay higher fees in the range of 25 bps to 30 bps and, in

some cases, as high as 65 bps, which can be two to three times higher than fees paid

by plan participants for in-plan investments.” United States Government

Accountability Office, Report to Congressional Requesters, 401(K) PLANS,

Improved Regulation Could Better Protect Participants from Conflict of Interest,

January 2011, at 40, available at https://www.gao.gov/assets/320/315363.pdf

(hereinafter “2011 GAO Study”). In 2012, Jeffrey Maggioncalda, Financial Engines’

CEO, stated on an earnings call that:

      [I]f you go out there and look at typical pricing in the industry, the
      difference between asset management fees associated with folks in

                                           55
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 56 of 81



      401(k) plans, and the asset management fees for folks in an IRA
      program, which is retailing outside of the 401(k), we find that
      typically, the expense ratios and the funds are higher, you also find,
      typically, that the management fee, if it's a managed account, are also
      higher. We do not expect these prices to be -- I shouldn't say, we do not
      expect. The prices are not the same, between 401(k) and IRA. They are
      more reflective of higher prices associated wave a broader set of
      offerings that is more traditionally seen in the retail market.

   148.      Because Confidential Plan Participant Data is such a valuable asset,

financial services companies, including Fidelity Defendants and Financial Engines,

engage in extraordinary efforts to prevent losing the asset, including routinely

taking legal action to protect the asset, and actively preventing their competitors

from offering competitive financial services and products to Plan participants.

   149.      Shell Defendants took no action to preclude Fidelity Defendants from

cross-selling nonplan retail products and services despite long-standing industry

knowledge that such practices were not in retirement plan participants’ best

interests. In January 2011, a Government Accountability Office Report stated that:

      Cross-selling products outside of a plan to participants can
      substantially increase a service provider’s compensation, which
      creates an incentive for the service provider to steer
      participants toward the purchase of these products even though
      such purchases may not serve the participants best interest. For
      example, products offered outside a plan may not be well suited to
      participants’ needs or participants may be able to secure lower fees by
      choosing investment funds within their plans comparable with products
      offered outside their plan. Industry professionals we spoke with
      said that cross-selling IRA rollovers to participants, in
      particular, is an important source of income for service
      providers. For example, according to an industry professional,
      a service provider could earn $6,000 to $9,000 in fees from a
      participant’s purchase of an IRA, compared with $50 to $100 in
      fees if the same participant were to invest in a fund within a
      plan. Plan sponsors can take steps to preclude service providers



                                          56
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 57 of 81



      from cross-selling nonplan products and services to plan
      participants.

2011 GAO Study at 36 (emphasis added).

   150.      By March 2013, another GAO study found that “service providers’ call

center representatives encouraged rolling 401(k) plan savings into an IRA even with

only minimal knowledge of a caller’s financial situations. Participants may also

interpret information about their plans’ service providers’ retail investment

products contained in their plans’ educational materials as suggestions to choose

those products.” United States Government Accountability Office, Report to

Congressional Requesters, 401(K) PLANS, Labor and IRS Could Improve the

Rollover Process for Participants, March, 2013, available at

https://www.gao.gov/assets/660/652881.pdf (hereinafter “2013 GAO Study”).

   151.      Fidelity’s role as recordkeeper also give its sales agents access to other

sales opportunities to pitch IRAs and other products and services, such as employee

meetings, beneﬁt-enrollment fairs, and professional conferences.

   152.      As early as 2010, other defined contribution plan fiduciaries,

recognizing the value of Confidential Plan Participant Data, prohibited cross-selling

by their plans’ recordkeepers. For example, in 2010, Jefferson County Public

Schools in Colorado required in its Request for Proposal that the recordkeeper

contractually agree not to have the recordkeeping representative cross-sell

products. Recently, in August 2019, fiduciaries on the Oregon Savings Growth Plan

advisory committee discussed the importance that its recordkeeper not cross-sell




                                          57
      Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 58 of 81



any products and confirmed that the language existed in the current recordkeeping

contract.

     153.        A 2017 PriceMetrix report suggests that $200 million in assets under

management would translate to approximately $1.2 million in additional revenue to

Fidelity Defendants per year.22 That assumes no prior or future rollovers. Upon

information and belief, based on the size of the Plan and the amount of rollovers of

assets reported on the publicly available Form 5500, over $200 million in Plan

participants’ assets transfer to Fidelity Defendants’ IRAs per year, so Fidelity

Defendants’ expected additional revenue solely from rollovers since 2014 is well

over $26.4 million as estimated in the chart below.23

                          2014      2015       2016        2017       2018          2019
 Expected assets
 under management
                          $200      $400       $600        $800     $1 billion   $1.2 billion
 from Plan
 participant             million   million    million     million
 rollovers to Fidelity
 Defendants from
 solicitations
 Fidelity Defendants’
 expected revenue
                          $1.2      $2.4       $3.6        $4.8        $6           $8.4
 per year
 from                    million   million    million     million    million       million
 IRA rollovers
 (conservative
 estimate)



     154.        Shell Defendants did not prohibit or monitor such cross-selling by

Fidelity Defendants.



22 The State of Retail Wealth Management, PriceMetrix, p. 4, 2017, available at
https://www.mckinsey.com/~/media/mckinsey/industries/financial%20services/our%20insights/the%2
0state%20of%20retail%20wealth%20management%20in%20north%20america/the-state-of-retail-
wealth-management.ashx
23 See id.


                                             58
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 59 of 81



   155.      Fidelity’s role as the 401(k) plan’s provider serves as an implicit

endorsement of its products by Shell to Plan participants. The implicit endorsement

of a service provider is significant, because, as the 2011 GAO study observed,

“participants may mistakenly assume that service providers are required to act in

the participant’s best interest.” 2011 GAO Study at 39-40. This is commonly known

by plan fiduciaries and investment professionals. In 2012, Jeffrey Maggioncalda,

Financial Engines’ CEO, stated on an earnings call that “about 30% of all

participants consider their plan provider to be a primary source for retirement

advice.”

   156.      In addition to the revenue received by the recordkeeper from the use of

Confidential Plan Participant Data, allowing the recordkeeper access to

Confidential Plan Participant Data creates additional harm to the Plan because it

allows the Plan’s recordkeeper to maintain Confidential Plan Participant Data after

termination of the recordkeeping contract, enabling the targeting and solicitation of

plan assets on an ongoing basis with no fiduciary protections, which contributes to

participants moving their assets out of the plan and into less favorable retail

investment, insurance, and banking products.

   157.      By cross-selling nonplan retail products and services, Fidelity

Defendants exercised control over the management and disposition of Confidential

Plan Participant Data—a valuable Plan asset—and made enormous profits through

the use of assets of the Plan. Documents and data regarding the amount of such

profits are solely in the possession of Fidelity Defendants.



                                          59
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 60 of 81



   E. Shell Defendants Paid Shell Employees with Plan Assets

   158.      The Plan’s Regulations and Trust Agreement provide that the Plan

Administrator shall serve without compensation from the Plan.

   159.      Despite this, Shell Defendants obtained money from Plan participants’

retirement assets for administering the Plan. Shell Defendants used Plan assets to

pay four employees $2,124,886 from 2014 to 2018, including paying one employee

$201,032 in 2015. Shell Defendants also used Plan assets to pay United Airlines

$7,404 in 2014 for airline tickets.

   160.      Upon information and belief, Shell Defendants did not enter into any

contract or formal arrangement, much less a reasonable contract or arrangement,

for reimbursement of proper Plan expenses, but instead just paid itself from Plan

assets under this scheme when it had a clear conflict of interest with the Plan and

Plan participants.

   161.      Upon information and belief, Shell Defendants did not hire an

independent fiduciary to determine whether it was in the interest of the

participants to engage in this scheme or whether the services that Shell employees

performed were necessary for the operation of the Plan, whether the amounts

charged for those services were reasonable, and whether Shell was being

reimbursed only its direct expenses incurred in providing necessary services to the

Plan.




                                         60
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 61 of 81



                          CLASS ACTION ALLEGATIONS

   162.       29 USC §1132(a)(2) authorizes any participant or beneficiary of the

Plan to bring an action individually on behalf of the Plan to enforce a breaching

fiduciary’s liability to the Plan under 29 U.S.C. §1109(a).

   163.       In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an

alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2), Plaintiffs seek to certify this action as a class action on behalf of all

participants and beneficiaries of the Plan. Plaintiffs seek to certify, and to be

appointed as representatives of, the following classes:

   All participants and beneficiaries of the Shell Provident Fund 401(K) Plan from
   January 21, 2014 through the date of judgment, excluding the Defendants.

   And the following subclass:

   All participants and beneficiaries of the Shell Provident Fund 401(K) Plan who
   utilized the Plan’s managed account services from January 21, 2014 through the
   date of judgment, excluding the Defendants.

   This action meets the requirements of Rule 23 and is certifiable as a class action

for the following reasons:

              a.     The Class includes over 35,000 members and is so large that

       joinder of all its members is impracticable.

              b.     There are questions of law and fact common to this Class

       because the Defendants owed fiduciary duties to the Plan and to all

       participants and beneficiaries and took the actions and omissions alleged

       herein as to the Plan and not as to any individual participant. Thus, common


                                            61
Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 62 of 81



 questions of law and fact include the following, without limitation: who are

 the fiduciaries liable for the remedies provided by 29 U.S.C. §1109(a);

 whether the fiduciaries of the Plan breached their fiduciary duties to the

 Plan; what are the losses to the Plan resulting from each breach of fiduciary

 duty; and what Plan-wide equitable and other relief the court should impose

 in light of Defendants’ breach of duty.

       c.     Plaintiffs’ claims are typical of the claims of the Class because

 each Plaintiff was a participant during the time period at issue in this action

 and all participants in the Plan were harmed by Defendants’ misconduct.

       d.     Plaintiffs are adequate representatives of the Class because they

 were participants in the Plan during the Class period, have no interest that is

 in conflict with the Class, are committed to the vigorous representation of the

 Class, and have engaged experienced and competent attorneys to represent

 the Class.

       e.     Prosecution of separate actions for these breaches of fiduciary

 duties by individual participants and beneficiaries would create the risk of

 (A) inconsistent or varying adjudications that would establish incompatible

 standards of conduct for Defendants in respect to the discharge of their

 fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

 §1109(a), and (B) adjudications by individual participants and beneficiaries

 regarding these breaches of fiduciary duties and remedies for the Plan would,

 as a practical matter, be dispositive of the interests of the participants and



                                     62
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 63 of 81



      beneficiaries not parties to the adjudication or would substantially impair or

      impede those participants’ and beneficiaries’ ability to protect their interests.

      Therefore, this action should be certified as a class action under Rule

      23(b)(1)(A) or (B).

                                       COUNT I

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

  against Shell Defendants related to Unreasonable Recordkeeping Fees

   164.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   165.       Shell Defendants were required to discharge their duties with respect

to the Plan solely in the interest of, and for the exclusive purpose of providing

benefits to Plan participants and beneficiaries, defraying reasonable expenses of

administering the Plan, and acting with the care, skill, prudence, and diligence

required by ERISA.

   166.       If a defined contribution plan overpays for recordkeeping services due

to the fiduciaries’ “failure to solicit bids” from other recordkeepers, the fiduciaries

have breached their duty of prudence. See George v. Kraft Foods Global, Inc., 641

F.3d 786, 798–99 (7th Cir. 2011). Similarly, failing to “monitor and control

recordkeeping fees” and “paying excessive revenue sharing” as a result of failures to

“calculate the amount the Plan was paying … through revenue sharing,” to

“determine whether [the recordkeeper’s] pricing was competitive,” and to “leverage

the Plan's size to reduce fees,” while allowing the “revenue sharing to benefit” a



                                           63
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 64 of 81



third-party recordkeeper “at the Plan’s expense” is a breach of fiduciary duties.

Tussey, 746 F.3d at 336.

   167.      Shell Defendants’ process for monitoring and controlling the Plan’s

recordkeeping fees was a fiduciary breach in that Shell Defendants failed to:

monitor the amount of the revenue sharing received by the Plan’s recordkeeper,

determine if those amounts were competitive or reasonable for the services provided

to the Plan, use the Plan’s size to reduce fees, or obtain sufficient rebates to the

Plan for the excessive fees paid by participants. Moreover, Shell Defendants failed

to solicit bids from competing providers on a flat per-participant fee basis. Over

time, as the Plan’s assets grew, the asset-based revenue sharing payments to the

Plan’s recordkeeper grew, even though the services provided by the recordkeeper

remained the same. This caused the recordkeeping compensation paid to the

recordkeeper to exceed a reasonable fee for the services provided. This conduct was

a breach of fiduciary duties.

   168.      By allowing Fidelity Defendants to put virtually all of their proprietary

investments in the Plan without scrutinizing Fidelity Defendants’ financial interest

in using funds that provided them a steady stream of revenue sharing payments,

Shell Defendants failed to act in the exclusive interest of participants.

   169.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   170.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of



                                           64
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 65 of 81



fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   171.      Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                     COUNT II

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

            against Shell Defendants related to Plan Investments

   172.      Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

   173.      This Count alleges breach of fiduciary duties against Shell Defendants.

   174.      The scope of the fiduciary duties and responsibilities of these

Defendants includes managing the assets of the Plan for the sole and exclusive

benefit of Plan participants and beneficiaries and acting with the care, skill,

diligence, and prudence required by ERISA. These Shell Defendants are directly

responsible for selecting prudent investment options, evaluating and monitoring the

Plan’s investments on an ongoing basis and eliminating imprudent designated

investment alternatives, and taking all necessary steps to ensure that the Plan’s

assets are invested prudently.

                                          65
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 66 of 81



   175.      As the Supreme Court recently confirmed, ERISA’s “duty of prudence

involves a continuing duty to monitor investments and remove imprudent ones[.]”

Tibble, 135 S. Ct. at 1829.

   176.      Shell Defendants completely failed to monitor and evaluate the Plans’

investments that were internally designated as fund window investments in the

Plan. Shell Defendants also retained for years Plan investment options with

unreasonably poor performance relative to other investment options in the same or

similar assets classes that were readily available to the Plan.

   177.      By retaining the entire fund window, Shell Defendants retained an

investment structure that was contrary to prudent investment practices and the

actions and practices of other knowledgeable and diligent fiduciaries of similar

defined contribution plans.

   178.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   179.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   180.      Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to



                                          66
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 67 of 81



make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                     COUNT III

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

 against Shell Defendants related to Unreasonable Managed Account Fees

   181.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   182.       Shell Defendants were required to discharge their duties with respect

to the Plan solely in the interest of, and for the exclusive purpose of providing

benefits to Plan participants and beneficiaries, defraying reasonable expenses of

administering the Plan, and acting with the care, skill, prudence, and diligence

required by ERISA.

   183.       Shell Defendants’ process for monitoring and controlling the Plan’s

managed account fees was a fiduciary breach in that Shell Defendants failed to

engage in a reasoned decision making process that compared Financial Engines

services and fees to other providers. Shell Defendants also failed to monitor the

amount of revenue received by the Plan’s managed account service provider,

determine if those amounts were competitive or reasonable for the services provided

to the Plan, or use the Plan’s size to reduce fees. Moreover, Shell Defendants failed

to solicit bids from competing providers. This caused the managed account

compensation paid to Financial Engines to exceed a reasonable fee for the services

provided. Moreover, the undisclosed scheme Financial Engines has with FIIOC

                                          67
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 68 of 81



which benefited FIIOC was one in which FIIOC benefitted itself since the that

participants paid Financial Engines the more FIIOC received in kickbacks from

that amount. This conduct was a breach of fiduciary duties.

   184.      Shell Defendants were obligated to monitor all sources of compensation

for each of the Plan’s service providers, including FIIOC. Shell Defendants failed to

monitor the so called “Data Connectivity” payments from Financial Engines to

FIIOC to determine with the payments were legitimate compensation for bona fide

services, or merely a quid pro quo to further the hidden business relationship

between Financial Engines and FIIOC. Shell Defendants’ failure to monitor and

control these payments caused the Plan to pay inflated managed account fees to

Financial Engines and caused FIIOC’s already-excessive compensation to become

even more unreasonable. Had Shell Defendants monitored and controlled these

payments, it could have recovered the excess for the benefit of the Plan.

   185.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   186.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   187.      Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own



                                          68
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 69 of 81



fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                     COUNT IV

               Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

  against Fidelity Investments Institutional Operations Company, Inc.—

               Misappropriation of Confidential Plan Participant Data


   188.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   189.       FIIOC is a fiduciary because it exercise authority and control

respecting management and disposition of Confidential Plan Participant Data.

   190.       FIIOC was required to discharge its duties with respect to the Plan

solely in the interest of, and for the exclusive purpose of providing benefits to Plan

participants and beneficiaries, defraying reasonable expenses of administering the

Plan, and acting with the care, skill, prudence, and diligence required by ERISA.

That included restricting its use of Confidential Plan Participant Data solely to

carrying out its Plan recordkeeping role, not using the data for nonplan purposes.

   191.       FIIOC’s disclosure of Plan participant data to Fidelity Defendants for

the purpose of soliciting the purchase of nonplan products was a fiduciary breach in

that the disclosure was for the purpose of providing benefit to Fidelity Defendants




                                          69
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 70 of 81



and not for the exclusive purpose of providing benefits to Plan participants and

beneficiaries.

   192.       Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   193.       FIIOC is liable under 29 U.S.C. §1109(a) to make good to the Plan any

losses to the Plan resulting from the breaches of fiduciary duties alleged in this

Count and is subject to other equitable or remedial relief as appropriate.

                                      COUNT V

                 Breach of Fiduciary Duties (29 U.S.C. §1104(a)(1))

     against Shell Defendants—Failure to Safeguard Confidential Plan

                                     Participant Data


   194.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   195.       Shell Defendants were required to discharge their duties with respect

to the Plan solely in the interest of, and for the exclusive purpose of providing

benefits to Plan participants and beneficiaries, defraying reasonable expenses of

administering the Plan, and acting with the care, skill, prudence, and diligence

required by ERISA.

   196.       Shell Defendants disclosure of Plan participant data to FIIOC, without

any restrictions as to the use of Plan participant data, was a fiduciary breach in

that sensitive, highly confidential personal financial data was disclosed and used for

purposes of soliciting nonplan retail products from Plan participants.


                                          70
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 71 of 81



   197.       By allowing Fidelity Defendants to use Confidential Plan Participant

Data to solicit the purchase of retail nonplan products, Shell Defendants failed to

act in the exclusive interest of participants.

   198.       Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   199.       Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of

fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   200.       Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                      COUNT VI

29 U.S.C. §1106(a)—Prohibited Transactions Between the Plan and a Party

                         in Interest against Shell Defendants


   201.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   202.       This Count alleges prohibited transactions against Shell Defendants.


                                           71
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 72 of 81



   203.      Shell Defendants were involved in causing the Plan to use FIIOC as

the Plan’s recordkeeper.

   204.      As recordkeeper, FIIOC is a party in interest. Because FIIOC is a

wholly-owned subsidiary of FMR LLC, FMR LLC is also a party in interest.

   205.      Fidelity Defendants are parties in interest because Fidelity Defendants

are wholly owned subsidiaries of FMR LLC and, upon information and belief,

Fidelity Defendants share 10 percent or more in profits with FMR LLC.

   206.      Shell Defendants knew or should have known that in its role as

recordkeeper, FIIOC received and had unfettered access to a valuable asset of the

Plan, Confidential Plan Participant Data.

   207.      Shell Defendants knew or should have known that by retaining FIIOC

as the Plan’s recordkeeper year after year and allowing FIIOC to receive unfettered

access to Confidential Plan Participant Data which its affiliates used to market

Fidelity Defendants’ non-plan products to Plan participants, Shell Defendants

caused the Plan to engage in transactions that constituted a direct or indirect

transfer to, or use by or for the benefit of a party in interest, a valuable asset of the

Plan, Confidential Plan Participant Data, in violation of 29 U.S.C. §1106(a)(1)(D).

   208.      Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

   209.      Each Shell Defendant is personally liable under 29 U.S.C. §1109(a) to

make good to the Plan any losses to the Plan resulting from the breaches of




                                           72
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 73 of 81



fiduciary duties alleged in this Count and is subject to other equitable or remedial

relief as appropriate.

   210.       Each Shell Defendant knowingly participated in the breach of the

other Shell Defendants, knowing that such acts were a breach, enabled the other

Shell Defendants to commit a breach by failing to lawfully discharge its own

fiduciary duties, knew of the breach by the other Shell Defendants and failed to

make any reasonable effort under the circumstances to remedy the breach. Thus,

each Shell Defendant is liable for the losses caused by the breach of its co-fiduciary

under 29 U.S.C. §1105(a).

                                     COUNT VII

  29 U.S.C. §1106(a) and §1132(a)(3)—Prohibited Transaction Between the

                   Plan and a Party in Interest against FIIOC


   211.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   212.       As alleged above, FIIOC is an ERISA fiduciary and subject to liability

for losses and equitable remedies under 29 U.S.C. §1132(a)(2) and §1109(a).

Alternatively, 29 U.S.C. §1132(a)(3) provides a cause of action against a party in

interest, such as FIIOC, for knowing participation in prohibited transactions or a

breach of duty by a fiduciary.

   213.       FMR LLC is a party in interest because FIIOC is a wholly owned

subsidiary of FMR LLC. 29 USC §1002(14)(E).




                                          73
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 74 of 81



   214.        Fidelity Defendants are parties in interest because Fidelity Defendants

are wholly owned subsidiaries of FMR LLC and, upon information and belief,

Fidelity Defendants share 10 percent or more in profits with FMR LLC. 29 USC

§1002(14)(E) &(I).

   215.        As set forth in the preceding counts, Shell Defendants knew or should

have known that retaining FIIOC year after year caused the Plan to engage in

prohibited transactions with a party in interest in violation of 29 U.S.C.

§1106(a)(1)(D).

   216.        As recordkeeper and party in interest, FIIOC knowingly received

access to highly sensitive Confidential Plan Participant Data, a valuable asset of

the Plan, and knowingly used such Confidential Plan Participant Data for its own

benefit and the benefit of its affiliates that marketed Fidelity Defendants’ non-plan

products to Plan participants to generate substantial corporate profits for the

Fidelity Defendants. Those corporate profits are the product of FIIOC and the

Fidelity Defendants’ wrongful use of the Plan’s assets and subject to disgorgement.

   217.        The amount of such profits can only be determined after complete

discovery, as the documents and data regarding the amount of such profits are

solely in the possession of Fidelity Defendants.

   218.        Fidelity Defendants are also subject to other equitable relief as

appropriate.

   219.        FIIOC, in transmitting Confidential Plan Participant Data to Fidelity

Defendants and using Confidential Plan Participant Data to market Fidelity



                                           74
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 75 of 81



Defendants’ non-plan products to Plan participants, caused the Plan to transfer to,

or allow use by or for the benefit of Fidelity Defendants, a valuable asset of the

Plan, Confidential Plan Participant Data, in violation of 29 U.S.C. §1106(a)(1)(D).

                                     COUNT VIII

29 U.S.C. §1106(a) and (b)—Prohibited Transactions Between the Plan and

                                          Shell


   220.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   221.       Shell Defendants dealt with the assets of the Plan in their own interest

and for their own account by diverting rebates to the Plan for reimbursement of

employee salaries and fringe benefits and other expenses instead of recovering that

revenue sharing for the Plan and Plan participants. 29 U.S.C. §1106(b)(1).

   222.       By establishing expense reimbursement accounts and revenue credit

programs that delivered revenue sharing to Shell Defendants in the form of

reimbursement of employee salaries and other expenses instead of delivering

revenue sharing to the Plan and by paying itself from those accounts, Shell

Defendants acted on behalf of a party whose interests were adverse to the interests

of the Plan or the interests of its participants or beneficiaries (namely, itself). 29

U.S.C. §1106(b)(2).

   223.       The payments to itself described above constitute prohibited

transactions by Shell Defendants as fiduciaries to the Plan and Shell Defendants

are obligated to disgorge to the Plan all amounts it received and must make good to


                                           75
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 76 of 81



the Plan all losses the Plan suffered from being deprived of those assets, namely,

the gains the Plan would have earned had those amounts been restored to the Plan.

29 U.S.C. §1109(a).

   224.       To the extent that the arrangement and payments described above are

determined not to constitute prohibited transactions under §1106(b), they are

prohibited transactions under §1106(a) because Shell Defendants, acting through

its officers, employees, and agents, caused the Plan to engage in transactions—

payment of excess revenue sharing to Shell Defendants and allowing Shell

Defendants employees to provide services to the Plan—that it knew or should have

known constituted a direct or indirect furnishing of services between the Plan and a

party in interest (Shell Defendants) or the transfer to, or use by or for the benefit of

a party in interest (Shell Defendants), of Plan assets in the form of revenue sharing.

29 U.S.C. §1106(a)(1)(C)–(D).

                                         COUNT IX

                       Injunctive Relief against all Defendants

   225.       Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

   226.       Under 29 U.S.C. §1132(a)(3), a court may award “other appropriate

equitable relief” to redress “any act or practice” that violates ERISA. A defendant

may be liable under that section regardless of whether it is a fiduciary. A

nonfiduciary transferee of proceeds from a breach of a fiduciary duty or prohibited

transaction is subject to equitable relief if it had actual or constructive knowledge of

the circumstances that rendered the transaction or payment unlawful.

                                           76
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 77 of 81



   227.      In doing the acts described herein, Shell Defendants and FIIOC, and

those in concert with them, including Fidelity Defendants have harmed Plan

participants by, among other things, improperly garnering, retaining, disclosing

and utilizing Confidential Plan Participant Data to solicit Plan participants to

purchase nonplan retail financial products and services, providing financial and

investment advice that is not in participants’ best interest, and actively benefitting

over competitors offering nonplan products and services because of the imprimatur

of Shell Defendants’ approval by reason of FIIOC’s role as recordkeeper.

   228.      Unless Defendants are temporarily or preliminarily enjoined from the

foregoing conduct, Plan participants will be irreparably harmed by:

          a. Improper use of confidential, highly sensitive financial information

             that is solely the property of Plan participants;

          b. Improper use of a plan asset, which is confidential, highly sensitive

             financial information that is solely the property of the Plan

             participants;

          c. Loss of confidentiality of Plan participants’ records and financial

             dealings;

          d. Continued solicitation of Plan participants, using their Confidential

             Plan Participant Data, under the auspices of being the chosen Plan

             service provider to purchase nonplan retail financial products and

             services; and




                                          77
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 78 of 81



   e. Present economic loss, which is incalculable at this time because all

documents necessary to calculate such damages are in the sole possession of

Fidelity Defendants, and future economic loss which is unascertainable at this time.

                               JURY TRIAL DEMANDED

   229.          Pursuant to Fed.R.Civ.P. 38 and the Constitution of the United States,

Plaintiffs demand a trial by jury.

                                 PRAYER FOR RELIEF

          For these reasons, Plaintiffs, on behalf of the Plan and all similarly situated

Plan participants and beneficiaries, respectfully request that the Court:

                 find and declare that Defendants have breached their fiduciary

                  duties as described above;

                 find and declare that Defendants committed prohibited transactions;

                 find and adjudge that Defendants are personally liable to make good

                  to the Plan all losses to the Plan resulting from each breach of

                  fiduciary duty, and to otherwise restore the Plan to the position it

                  would have occupied but for the breaches of fiduciary duty;

                 determine the method by which Plan losses under 29 U.S.C. §1109(a)

                  should be calculated;

                 order Defendants to provide all accountings necessary to determine

                  the amounts Defendants must make good to the Plan under §1109(a);

                 remove the fiduciaries who have breached their fiduciary duties and

                  enjoin them from future ERISA violations;



                                               78
    Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 79 of 81



               surcharge against Defendants and in favor of the Plan all amounts

                involved in any transactions which such accounting reveals were

                improper, excessive and/or in violation of ERISA;

               reform the Plan to include only prudent investments;

               reform the Plan to obtain bids for recordkeeping and to pay only

                reasonable recordkeeping expenses;

               reform the Plan to obtain bids for managed account services and to

                pay only reasonable managed account service fees;

               certify the Classes, appoint each of the Plaintiffs as a class

                representative, and appoint Schlichter, Bogard & Denton LLP as

                Class Counsel;

               award to the Plaintiffs and the Class their attorney’s fees and costs

                under 29 U.S.C. §1132(g)(1) and the common fund doctrine;

               order the payment of interest to the extent it is allowed by law; and

               grant other equitable or remedial relief as the Court deems

                appropriate.

Additionally, Plaintiffs request that the Court enter a preliminary injunction in

favor of Plaintiffs and against Defendants, and all those acting in concert with

them, to enjoin Defendants, pending further Order of this Court, from committing

the following acts:




                                           79
Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 80 of 81



   (a) soliciting any business from Plan participants whose name became

      known to Fidelity Defendants by way of FIIOC’s position as the Plan’s

      recordkeeper;

   (b) using, disclosing, transmitting, and continuing to possess, for the

      purpose of solicitation of Plan participants, the information contained in

      the records of the Plan, including, but not limited to, the names,

      addresses, and confidential financial information of the customers

      Fidelity Defendants learned through FIIOC’s position as the Plan’s

      recordkeeper.




                                     80
   Case 3:20-cv-00021 Document 1 Filed on 01/24/20 in TXSD Page 81 of 81



January 24, 2020             By: /s/ Robert M. Tramuto
                             Robert M. Tramuto, attorney-in-charge
                             Texas Bar #20186300
                             S.D. Texas Bar #6863
                             Jones Granger
                             10000 Memorial Drive
                             Suite 888
                             P.O. Box 4340
                             Houston, TX 77210
                             Telephone: (713) 668-0230
                             Facsimile: (713) 956-7139
                             btra@jonesgranger.com
                             Local Counsel for Plaintiffs




                             *Jerome J. Schlichter, Esq., of counsel
                             (Missouri Bar #32225)
                             *Scott T. Apking, Esq., of counsel
                             (Missouri Bar #66868)
                             SCHLICHTER, BOGARD & DENTON, LLP
                             100 South Fourth Street, Suite 1200
                             St. Louis, Missouri 63102
                             Telephone: (314) 621-6115
                             Facsimile: (314) 621-5934
                             jschlichter@uselaws.com
                             sapking@uselaws.com
                             *Pro Hac Vice Admission Forthcoming

                             Attorneys for Plaintiffs




                                    81
